[***] Confidential Treatment Requested. Confidential portions of this document
have been redacted and have been separately filed with the Commission.


ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of October 7, 2004, by and among Skoronski Corporation, an Indiana
corporation (“Seller”), Gulf South Medical Supply, Inc., a Delaware corporation
(“Buyer”), Stephen M. Skoronski, the sole shareholder of Seller (the
“Shareholder”), and PSS World Medical, Inc., the sole shareholder of Buyer
(“PSS”).


PREAMBLE

        Seller is in the business of selling and distributing medical supplies
to the long-term care industry (the “Business”). Seller desires to sell and
Buyer desires to acquire certain of the Assets of Seller, and Seller desires to
transfer and Buyer desires to assume certain of the obligations of Seller, all
on the terms and subject to the conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the above and the mutual warranties,
representations, covenants and agreements set forth herein, the parties agree as
follows:


ARTICLE I
PURCHASE OF RIGHTS AND ASSETS

1.1 Agreement to Purchase and Sell. Subject to the terms and conditions set
forth herein, Seller agrees to sell, convey, transfer, assign and deliver to
Buyer, and Buyer agrees to purchase (the “Acquisition”) all of Seller’s right,
title and interest in and to, the following Assets (collectively, the “Purchased
Assets”) of Seller, free and clear of all Liens:


  (a)       All accounts receivable of Seller existing on the Closing Date;


  (b)       The inventory of Seller (the “Purchased Inventory”) existing on the
Closing Date;


  (c)       All rights to manufacturer’s or other rebates, credits or discounts
in connection with the Purchased Inventory or Seller’s accounts or trade
payables accrued or payable to Seller on or after the Closing Date;


  (d)        To the extent assignable and subject to applicable regulatory
approvals, each of Seller’s valid Permits necessary for Buyer to sell or lease
the Purchased Inventory to customers of the Business; provided that Buyer shall
not acquire or take any Medicare, Medicaid or similar government-issued provider
or supplier agreements, including any numbers assigned pursuant to such
agreements;


  (e)       The Contracts identified on Schedule 1.1(e) (the “Assumed
Contracts”);


  (f)        The intangible Assets of Seller relating to the Purchased Assets,
including, but not limited to, all rights under the Assumed Contracts,
guarantees from third parties, licenses, warranties, all right, title and
interest to and in the name “Associated Medical Products” and “Medical Systems
Corporation,” telephone numbers, and trademarks, service marks, logos, designs,
slogans, trade names and other Intellectual Property;


  (g)        All operating data and records of the Seller relating to the
Business including customer lists, vendor lists, books, records, manuals,
operating guidelines and practices, sales and promotional data, advertising
materials, historical cost and pricing information, business plans, databases,
financial records and related information of Seller;


  (h)        All warranties and documentation relating to the Purchased
Inventory and all guarantees, and any rights of Seller against suppliers and
manufacturers;


  (i)        All prepaid items including, without limitation, all equipment,
lease and other deposits existing on the Closing Date;


  (j)        All Information Technology of Seller (and the Contracts included
therein but only if listed on Schedule 1.1(e));


  (k)        All tangible personal property (and leases or other Contracts
relating thereto but only if listed on Schedule 1.1(e)) used or held for use in
the operation of the Business, including all furniture, machinery, office
furnishings, equipment, vehicles and all office and warehouse supplies existing
on the Closing Date;


  (l)        The bank account of Seller identified on Schedule 1.1(l); and

--------------------------------------------------------------------------------

  (m)        All other Assets (but as to Contracts, only if listed in Schedule
1.1(e)), other than the Retained Assets (as defined in Section 1.8), which are
(i) reflected in the books and records of the Business, except to the extent any
such assets have been disposed of in the ordinary course of business or (ii)
used or held for use in the operation of the Business.


1.2 Time and Place of Closing. The closing (the “Closing”) will take place at
10:00 A.M. on the date hereof (the “Closing Date”). The place of Closing shall
be at the offices of Alston &Bird LLP, Atlanta, Georgia.


1.3 Consideration. The total consideration for the Acquisition shall be:


  (a)         the sum of $11,791,827 payable to Seller, of which $100,000 has
been previously paid and $11,691,827 shall be payable in cash at the Closing in
the form of a bank cashier’s or certified check or a wire transfer;


  (b)        the Additional Purchase Price, if any, payable to Seller pursuant
to Section 1.4 below;


  (c)         the amount, if any, payable to Seller pursuant to Section 1.5
below;


  (d)         the sum of $8,108,173.24 payable to Fifth Third Bank in full and
complete satisfaction of all indebtedness and obligations of Seller under the
Credit Agreement, dated August 3, 2004, by and between Fifth Third Bank and
Seller and any amendment or supplements thereto; and


  (e)        Buyer’s assumption of the Assumed Liabilities ((a) through (e),
collectively, the “Purchase Price”).


1.4 Additional Purchase Price.


  (a)        For purposes of this Section 1.4:


  (i)        “Active Buying Customer” means a customer that has purchased at
least $2,000 per month of supplies from Buyer in at least four of the six
calendar months prior to Closing or in at least two of the three calendar months
prior to Closing.


  (ii)        “Total Revenue” shall mean the amount equal to the Gross Revenues
of Existing Customers for the Measurement Period plus the Gross Revenues of New
Customers for the Measurement Period minus [***].


  (iii)        “Gross Revenues of Existing Customers” shall mean the gross
revenues determined in accordance with GAAP attributable to those customers
listed on Schedule 1.4(a), but only if and to the extent that the pricing
charged to such customers in connection with such gross revenues is no less than
[***] of the pricing applicable to such customers during the thirty (30) days
preceding the Closing Date, unless otherwise approved in writing by an officer
of Buyer, and such revenue is generated in compliance with Section 1.4(g);
provided, however,that:


  (A)        gross revenues from [***] or its consolidated subsidiaries
(collectively, [***]) shall not be included in Gross Revenues of Existing
Customers if during the Measurement Period (i) [***], (ii) Buyer notifies [***]
of its election to terminate or not to renew Seller’s existing customer Contract
with [***], or (iii) [***];


  (B)        gross revenues from [***] attributable to the continuation of
Buyer’s historical relationships with [***] shall not be included in Gross
Revenues of Existing Customers under any circumstances, but (unless [***] is
excluded pursuant to Section 1.4(a)(iii)(A)) gross revenues attributable to any
Contract or arrangement with [***] entered into by Buyer as a renewal or
replacement of Seller’s existing customer Contract with [***], in whole or in
part, shall be included in Gross Revenues of Existing Customers; and


  (C)        Gross Revenues of Existing Customers shall exclude any revenue of
Seller deriving from the Oxygen-Related Services on a full assignment basis as
provided for in Section 4.10 and, instead, Seller shall receive a credit towards
the calculation of Gross Revenues of Existing Customers for Oxygen-Related
Services as provided for in Section 4.10.


-2-

--------------------------------------------------------------------------------

  (iv)        “Gross Revenues of New Customers” shall mean the gross revenues
determined in accordance with GAAP attributable to any customers obtained by the
Hired Employees (including without limitation [***] and [***]that are not Active
Buying Customers but only if and to the extent that the gross profit margin of
such gross revenues meets the minimum gross profit margin requirements of Buyer
currently in effect and as described on Schedule 1.4(a)(iv), unless otherwise
approved in writing by an officer of Buyer, and such revenue is generated in
compliance with Section 1.4(g); and provided that Gross Revenues of New
Customers shall exclude any revenue of Seller deriving from Oxygen-Related
Services on a full assignment basis as provided for in Section 4.10 and,
instead, Seller shall receive a credit towards the calculation of Gross Revenues
of New Customers for Oxygen-Related Services as provided in Section 4.10.


  (v)        “Measurement Period” shall mean the period beginning October 1,
2004 and ending March 31, 2005.


  (b)        Within thirty (30) days after the Measurement Period, Buyer shall
calculate and deliver to Seller a written statement of the Total Revenue and
Additional Purchase Price (the “Revenue Statement”), and shall pay to Seller the
Additional Purchase Price, if any, reflected on the Revenue Statement, in cash
in the form of a bank cashier’s or certified check or by wire transfer. Subject
to Section 1.4(f) below, if the Total Revenue (i) exceeds [***] (if [***] is
included in Gross Revenues of Existing Customers) or exceeds [***] (if [***] is
excluded from Gross Revenues of Existing Customers), Buyer shall pay Additional
Purchase Price in the amount of $4,000,000; (ii) is between [***] and [***] (if
[***] is included in Gross Revenues of Existing Customers) or between [***] and
[***](if [***]is excluded from Gross Revenues of Existing Customers), Buyer
shall pay Additional Purchase Price in the amount of $2,500,000; (iii) is
between [***] and [***] (if [***] is included in Gross Revenues of Existing
Customers) or between [***] and [***] (if [***] is excluded from Gross Revenues
of Existing Customers), Buyer shall pay Additional Purchase Price of $1,500,000;
or (iv) is less than [***] (if [***] is included in Gross Revenues of Existing
Customers), or less than [xxx] (if [xxx] is excluded from Gross Revenues of
Existing Customers) Buyer shall not pay any Additional Purchase Price.


  (c)        Buyer shall use commercially reasonable best efforts to meet
historic service levels of Seller’s Business. In the event such service levels
are not met, the parties shall negotiate in good faith to determine the Total
Revenue that would have been obtained if such service levels had been met;
provided, that Buyer shall not be responsible for the failure to meet any
service levels if performance has been prevented, delayed, restricted or
interfered with by acts of God, such as fires, floods or natural catastrophes,
acts of public enemies, acts of third parties, such as third party manufacturer
or distribution delays or labor strikes, or any other circumstances outside the
control of the Buyer.


  (d)        Buyer agrees that until final determination of the Additional
Purchase Price, Buyer shall maintain separate records regarding any customers
who generate Gross Revenues of New Customers or Gross Revenues of Existing
Customers (including credits thereto pursuant to Section 4.10) in such a manner
that Total Revenue can be calculated in accordance with this Section 1.4;
provided that for Gross Revenues of Existing Customers, Buyer need only maintain
aggregate customer records and need not maintain records which try to
distinguish revenues attributable to the Business acquired from Seller from
revenues attributable to Buyer’s pre-existing business. Within thirty (30) days
after the end of each calendar month, Buyer shall provide Seller with interim
statements of Gross Revenues of New Customers and Gross Revenues of Existing
Customers (including credits thereto pursuant to Section 4.10) during such
calendar month, which interim statements shall be for information purposes only,
shall not be binding on either party and shall not be subject to dispute or
recalculation.


  (e)        Seller shall have a period of thirty (30) days from receipt of the
Revenue Statement to review and dispute Buyer’s computations. During such thirty
(30) day period, Buyer shall provide Seller and Seller’s representatives access
at reasonable time and at reasonable locations to the books and records of Buyer
related to the Business to the extent reasonably required for Seller to verify
Buyer’s calculations in accordance with this Section 1.4. Upon the earlier of
the date that Seller provides Buyer with written notice of Seller’s agreement
with the Revenue Statement, or, if Seller does not provide Buyer with written
notice of Buyer’s dispute of the determinations reflected in the Revenue
Statement, the last day of such thirty-day period, the Total Revenue and the
Additional Purchase Price shall be deemed to have been finally determined as set
forth in the Revenue Statement. If Seller does deliver to Buyer written notice
of Seller’s dispute within such thirty (30) day period, Buyer and Seller agree
to work together in good faith for not less than thirty (30) days in an effort
to resolve the dispute. If Buyer and Seller are unable to resolve such dispute,
Buyer and Seller agree to submit such matter to arbitration, in the venue of
Duval County, Florida, in accordance with the then-current commercial rules of
the American Arbitration Association. The Seller shall select one arbitrator,
Buyer shall select one arbitrator and the two arbitrators so chosen shall select
a third. Any decision of the arbitration panel shall require the vote of at
least two (2) of such arbitrators and shall be deemed conclusive and each party
shall be deemed to have waived any rights to appeal therefrom. Any amount
payable by a party following the final resolution of any dispute pursuant to
this Section 1.4(e) shall be paid in cash in the form of a bank cashier’s or
certified check or by wire transfer on or before the tenth (10th) day after such
final resolution.


-3-

--------------------------------------------------------------------------------

  (f)        Buyer shall have the right to setoff against amounts payable by
Buyer to Seller pursuant to this Section 1.4 up to $600,000 of any shortfall in
Working Capital at Closing as set forth in Section 1.5(e).


  (g)        Neither Seller nor Shareholder shall, nor shall Seller or
Shareholder indirectly or directly cause any Hired Employee, Leased Employee or
Oxygen Employee to, take any action in violation of applicable Health Care Laws.
Any revenue generated in violation of the foregoing sentence shall not be
counted towards the calculation of the amount of Additional Purchase Price, if
any. Any payments of Additional Purchase Price made to, or for the benefit of,
Seller, which is subsequently discovered to be based upon revenue generated in
violation of the foregoing sentence, shall be subject to recovery by Buyer.


1.5 Working Capital Adjustment.


  (a)        The parties hereto acknowledge and agree that the determination of
the Purchase Price was based in part on the Seller’s delivery of minimum Working
Capital at Closing of $7,447,000. “Working Capital at Closing” means the current
assets of Seller as of the Closing Date (excluding cash) less the current
liabilities of Seller as of the Closing Date (excluding the current portion of
indebtedness for money borrowed and accrued interest thereon, but including any
transaction expenses not paid by Seller prior to Closing) calculated in
accordance with GAAP; provided that in calculating Working Capital at Closing
(i) there shall be no allowance for doubtful accounts with respect to any trade
accounts receivable not listed on Schedule 1.5(a) and (ii) there shall be a 100%
allowance for doubtful accounts with respect to all of the trade accounts
receivable listed on Schedule 1.5(a) except to the extent (and only to the
extent) that any of the trade accounts receivable listed on Schedule 1.5(a) are
actually collected and received by Buyer within 120 days of the Closing Date.


  (b)        If the Working Capital at Closing is equal to or greater than
$7,447,000, then Buyer shall pay to Seller an amount of cash equal to
(i) $1,600,000 plus (ii) the difference obtained by subtracting $7,447,000 from
the Working Capital at Closing. If the Working Capital at Closing is less than
$7,447,000 but greater than or equal to $6,047,000, then Buyer shall pay to
Seller an amount of cash equal to (i) $1,600,000 minus (ii) the difference
obtained by subtracting the Working Capital at Closing from $7,447,000. If the
Working Capital at Closing is less than $6,047,000, then Buyer shall not pay any
additional amount to Seller pursuant to this Section 1.5 and Buyer shall have
the right to setoff against the Additional Purchase Price payable, if any,
pursuant to Section 1.4 of this Agreement an amount equal to the difference
obtained by subtracting the Working Capital at Closing from $6,047,000, provided
that in no event shall the amount of such setoff exceed $600,000.


  (c)        No later than 135 days after the Closing Date, Buyer will prepare
and deliver to Seller a statement setting forth the Working Capital at Closing
(the “Buyer Working Capital Statement”) and shall pay to Seller in cash in the
form of a bank cashier’s or certified check or by wire transfer the amount, if
any, determined as provided in Section 1.5(b). Seller and the Shareholder agree
to provide reasonable assistance to Buyer and its representatives and advisors
in connection with the preparation of the Buyer Working Capital Statement.


  (d)        Seller shall have a period of thirty (30) days from receipt of the
Buyer Working Capital Statement during which to notify Buyer of any dispute
regarding the calculation of Working Capital at Closing reflected in the Buyer
Working Capital Statement, which notice shall set forth in reasonable detail the
basis for such dispute and Seller’s calculation of the Working Capital at
Closing as it differs from the calculation set forth in the Buyer Working
Capital Statement. During such thirty (30) day period, Buyer shall provide
Seller and Seller’s representatives access at reasonable times and reasonable
locations to the books and records of Buyer related to the Business to the
extent reasonably required for Seller to verify Buyer’s calculations in
accordance with this Section 1.5. Upon the earlier of the date that Seller
provides Buyer with written notice of Seller’s agreement with the Buyer Working
Capital Statement, or, if Seller does not provide Buyer with written notice of
Buyer’s dispute of the determinations reflected in the Buyer Working Capital
Statement, the last day of such thirty (30) day period, the Working Capital at
Closing shall be deemed to have been finally determined as set forth in the
Buyer Working Capital Statement. If Seller does deliver to Buyer written notice
of Seller’s dispute within such thirty (30) day period, Buyer and Seller agree
to work together in good faith for not less than thirty (30) days in an effort
to resolve the dispute. If the Buyer and Seller are unable to resolve such
dispute, Buyer and Seller agree to submit such matter to arbitration, in the
venue of Duval County, Florida, in accordance with the then-current commercial
rules of the American Arbitration Association. The Seller shall select one
arbitrator, Buyer shall select one arbitrator and the two arbitrators so chosen
shall select a third. Any decision of the arbitration panel shall require the
vote of at least two (2) of such arbitrators and shall be deemed conclusive and
each party hereto shall be deemed to have waived any rights to appeal therefrom.
Any amount payable by a party following the final resolution of any dispute
pursuant to this Section 1.5(d) shall be paid in cash in the form of a bank
cashier’s or certified check or by wire transfer on or before the tenth (10th)
day after such final resolution.


-4-

--------------------------------------------------------------------------------

1.6 Assumed Liabilities. Buyer shall assume on the Closing Date (collectively,
the “Assumed Liabilities”): (i) Sellers’ accounts payable incurred in the
ordinary course of business consistent with past practice and existing as of the
Closing Date, but only to the extent such accounts payable are included in the
Working Capital at Closing; (ii) the performance of obligations arising from and
after the Closing Date under the Assumed Contracts, except to the extent
attributable to Seller’s breach or failure to comply with the terms of any such
Contract prior to the Closing Date; and (iii) all outstanding checks of Seller
drawn on the bank account acquired pursuant to Section 1.1(l) and identified on
Schedule 1.6.


1.7 Retained Liabilities. Except as specifically set forth in Section 1.6 and
Section 1.10, Seller retains all Liabilities (the “Retained Liabilities”),
including but not limited to (i) Liabilities with respect to the Retained Assets
or any Contracts not identified on Schedule 1.1(e), (ii) other than the amounts
payable by Buyer pursuant to Section 4.8(d)(i), Schedule 5.1(c) and Section
6.1(h)(iv) or (v), all Liabilities arising out of or resulting from the Seller’s
employment of its employees, including severance, bonus and any Benefit Plans;
(iii) any Liabilities arising out of any act or omission of Seller and Seller’s
operation of the Business; (iv) any Liabilities arising out of Seller’s
submission of claims, compliance with government-imposed provider or supplier
standards, and any other obligations arising under any governmental provider or
supplier agreements entered into by Seller or any predecessor in interest of
Seller, including, without limitation, the Medicare program and state Medicaid
programs; (v) any obligation under an Assumed Contract attributable to Seller’s
breach or failure to comply with the terms of any such Contract prior to the
Closing Date; (vi) any Liabilities for Seller’s Taxes and (vii) all outstanding
checks of Seller other than those identified on Schedule 1.6.


1.8 Retained Assets. The parties expressly agree that Seller retains all assets
that are not included in the Purchased Assets (the “Retained Assets”), and that,
in particular but without limitation, Buyer is not acquiring or taking (i) any
Medicare, Medicaid or similar government-issued provider or supplier agreements,
including any numbers assigned pursuant to such agreements, (ii) any interest of
Seller in AMPMSC, L.P, (iii) the amount of Seller’s cash on hand as of the
Closing Date, if any, that exceeds the total amount of outstanding checks set
forth on Schedule 1.6, or (iv) those items identified in Schedule 1.8.


1.9 Allocation of Consideration. The parties hereto intend that the Acquisition
be treated as a taxable transaction for federal and state Tax purposes. Buyer
and Seller shall use their commercially reasonable best efforts to prepare
jointly, within ninety (90) days after the Closing Date, an allocation
schedule(the “Allocation Schedule”) of the consideration paid for the Purchased
Assets, together with any assumed liabilities and capitalizable costs (the
“Allocable Consideration”). If there is an increase or decrease in the Allocable
Consideration, then Buyer and Seller shall use their commercially reasonable
best efforts to prepare jointly a revised allocation schedule (a “Revised
Allocation Schedule”) in a manner consistent with the Allocation Schedule and
any prior Revised Allocation Schedule, within ninety (90) days after the
adjustment of the Allocable Consideration occurs. The allocation set forth in
such Allocation Schedule or Revised Allocation Schedule, if there is an
adjustment to Allocable Consideration, shall comply with the rules of Section
1060 of the Internal Revenue Code. Except to the extent that a contrary position
is required by Law, Buyer and Seller agree to be bound by the allocation set
forth in the Allocation Schedule (or the Revised Allocation Schedule if there
has been an adjustment to the Allocable Consideration) for all purposes of Tax
reporting, including the filing of applicable IRS Forms in accordance with the
Allocation Schedule, and the filing of applicable IRS Forms in the event a
Revised Allocation Schedule is prepared. The parties hereto agree that the
Allocation Schedule and the Revised Allocation Schedule, if applicable, shall
include an allocation by state where necessary to calculate applicable state
sales or transfer Taxes applicable to the transaction.


1.10 Prorations. The following prorations shall be made with respect to the
Purchase Assets for (i) personal property, real estate, occupancy and other
similar Taxes, if any, on or with respect to the Purchased Assets; (ii) the
amount of charges for water, telephone, electricity and other utilities; and
(iii) other similar items: (x) amounts related to any time period prior to the
Closing Date for which invoices are received by Buyer prior to the final
determination of Working Capital shall be the liability of Buyer and included as
accounts payable in the Working Capital at Closing; (y) amounts related to any
time period prior to the Closing Date for which invoices are received after the
final determination of Working Capital shall be the liability of Seller; and (z)
amounts related to period on or after the Closing Date shall be the liability of
Buyer. After Closing, Buyer and Seller each shall provide to the other, promptly
after receipt, each third party invoice relating to any such items. By the later
of the final determination of Working Capital at Closing or ten (10) business
days after receipt of any such invoice, Buyer and Seller shall make any payments
to the other that are necessary to give effect to the foregoing proration.
Amounts owed hereunder by Seller shall be considered a Retained Liability of
Seller and amounts owed hereunder by Buyer shall be considered an Assumed
Liability of Buyer.


1.11 Assignment of Contracts. If an attempted assignment of an Assumed Contract
pursuant to this Agreement is ineffective in conveying the benefits thereunder
to Buyer or in allowing Buyer to perform its obligations under the Assumed
Liabilities, then Seller and Shareholder (at no out-of pocket expense to Seller
and Shareholder) will cooperate with Buyer and take such actions as may be
reasonably requested by Buyer in order to provide Buyer all benefits thereunder
and to allow Buyer to perform its obligations under the Assumed Liabilities to
the same extent as if such Assumed Contract were assigned to Buyer at Closing,
including taking such actions as may be reasonably requested by Buyer to enforce
for the benefit of Buyer the Seller’s rights thereunder or interests therein
against other parties.


-5-

--------------------------------------------------------------------------------


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER

Seller and the Shareholder, jointly and severally, hereby represent and warrant
to Buyer as follows:

2.1 Organization, Standing, and Power. Seller is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Indiana,
and has the power and authority to carry on its business as it has been and is
now being conducted and to own, lease and operate its Assets. Seller is duly
qualified or licensed to transact business as a foreign entity and is in good
standing in all jurisdictions where the character of its Assets or the nature or
conduct of its business requires it to be so qualified or licensed, except for
such jurisdictions in which the failure to be so qualified or licensed will not
have, in the aggregate, a Material Adverse Effect. A copy of the Articles of
Incorporation and all amendments thereto of Seller and the bylaws, as amended,
of Seller and copies of the minutes of Seller, which have been made available to
Buyer for review, are true and complete, in all respects, as in effect on the
date of this Agreement, and accurately reflect all proceedings of the board of
directors and Shareholder of Seller. The Shareholder is the sole Shareholder of
Seller, and the record books of Seller, which have been made available to Buyer
for review, contain true and complete records of the current board of directors
and shareholder of Seller and all prior directors and shareholders of Seller.


2.2 Authorization of Agreement; No Breach.


  (a)        The execution, delivery and performance of this Agreement have been
duly authorized by all necessary action of the board of directors and
shareholders of Seller. This Agreement constitutes, and all agreements and other
instruments and documents to be executed and delivered by Seller pursuant to
this Agreement will constitute, legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms. The
execution, delivery and performance of this Agreement and the agreements and
other documents and instruments to be executed and delivered by Seller pursuant
to this Agreement and the consummation of the transactions contemplated hereby
and thereby will not, subject to obtaining the Consents identified herein, (i)
violate or result in a breach of or Default under the Articles of Incorporation
or bylaws of Seller or any other material instrument or Contract to which Seller
is a party or by which Seller or any of the Purchased Assets is bound; (ii)
violate any Law or Order applicable to or binding upon Seller or upon its
ownership interests, the Purchased Assets or the Business; (iii) except as set
forth on Schedule 2.2 conflict with, constitute a Default under or require any
Consent under any material Contract to which Seller is a party or by which
Seller of any of the Purchased Assets is bound; or (iv) create a Lien upon the
ownership interests, the Purchased Assets or the Business of Seller.


  (b)        The Shareholder has the absolute and unrestricted right, power,
authority and capacity to execute and deliver this Agreement and all other
instruments and documents to be executed and delivered by the Shareholder
pursuant to this Agreement and to perform his obligations hereunder and
thereunder. This Agreement and all other instruments and documents to be
executed and delivered by Shareholder pursuant to this Agreement represent the
legal, valid and binding obligations of the Shareholder enforceable against the
Shareholder in accordance with their respective terms.


2.3 No Subsidiaries. Other than its interest in AMPMSC, L.P., Seller has no
Subsidiaries, and Seller does not own, directly or indirectly, any capital stock
or other equity or ownership or proprietary interest in any corporation,
partnership, joint venture or other Person (whether or not controlled by
Seller).


2.4 Financial Statements and Accounting Controls.


  (a)       Schedule 2.4 contains true and correct copies of the (i) audited
balance sheets of Seller as of December 31, 2003 and 2002, and statements of
income and cash flows for the years ended December 31, 2003, 2002 and 2001 (the
“Year-End Financial Statements”), and (ii) unaudited balance sheet of Seller as
of August 31, 2004 and unaudited statements of income and cash flows for the
eight-month period ended August 31, 2004 (the “Interim Financial Statements”)
(the Year-End Financial Statements and the Interim Financial Statements are
collectively referred to as the “Financial Statements.”)


  (b)        The Financial Statements have been prepared in accordance with GAAP
except for (i) the omission of notes to the Interim Financial Statements, and
(ii) the fact that the Interim Financial Statements are subject to normal and
customary year-end adjustments which, individually or in the aggregate, will not
be material. The Financial Statements present fairly the financial position of
Seller as of the dates indicated and present fairly Seller’s results operations
and cash flows for the periods indicated. The Financial Statements are based on
the books and records of Seller, which have been properly maintained in
accordance with reasonable business practices and, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the Assets of
Seller.


-6-

--------------------------------------------------------------------------------

  (c)        Seller maintains such internal accounting controls and procedures
as are necessary to provide reasonable assurance regarding the reliability of
Seller’s financial statements, including controls and procedures that provide
reasonable assurance that (i) the financial records and financial statements are
complete and accurate in all material respects; (ii) transactions are executed
and receipts and expenditures are made only in accordance with management’s
general or specific authorization; (iii) transactions are recorded as necessary
to permit preparation of financial statements of Seller in accordance with GAAP
and to maintain accountability for Seller’s Assets; (iv) access to Seller’s
Assets is permitted only in accordance with management’s general or specific
authorization and any material unauthorized acquisition, use or disposition of
such Assets is prevented or detected in a timely matter; (v) the recorded
accountability of Seller’s Assets is compared with existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences; (vi)
accounts, notes and other receivables are recorded accurately and proper and
adequate procedures are implemented to effect the collection thereof on a
current and timely basis; and (vii) material information regarding Seller’s
operations and financial condition is accumulated and communicated to Seller’s
management, including its principal executive and financial officers.


2.5 Absence of Undisclosed Liabilities. Seller has no material Undisclosed
Liabilities and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in any Undisclosed
Liabilities of Seller, except for Liabilities incurred by Seller since August
31, 2004 in the ordinary course of business consistent with past practice, none
of which are material.


2.6 Absence of Changes. Except as set forth in Schedule 2.6 or as reflected in
the Interim Financial Statements, since December 31, 2003, Seller’s business has
been operated only in the ordinary course consistent with past practice and
there has not been any transaction or occurrence in which Seller has:


  (a)        suffered any Material Adverse Effect or any event, occurrence,
development or state of circumstances which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;


  (b)        issued or delivered any capital stock or other securities or
granted any options or rights to acquire any capital stock or other securities;
redeemed or repurchased, directly or indirectly, any shares of capital stock or
other security or declared, set aside or paid any dividends or made any other
distributions (whether in cash or kind) with respect to any shares of capital
stock or other security;


  (c)        incurred any Funded Debt or incurred or become subject to any
Liability (other than Funded Debt) other than in the ordinary course of business
consistent with past practice;


  (d)        discharged or satisfied any Lien or paid any Liability other than
(i) current liabilities shown on the balance sheet as of December 31, 2003
included in the Financial Statements, (ii) current liabilities incurred since
that date in the ordinary course of business consistent with past practice, or
(iii) Funded Debt shown on such balance sheet or incurred since December 31,
2003 in the ordinary course of business consistent with past practice;


  (e)        subjected any of its Assets, tangible or intangible, to any Lien;


  (f)        sold, assigned or transferred any of its Assets, or compromised or
canceled any debts, claims or rights, other than in the ordinary course of
business consistent with past practice;


  (g)        sold, assigned or transferred any Intellectual Property or other
intangible Assets;


  (h)        suffered any damage, destruction or loss, whether or not covered by
insurance, which materially and adversely affected the Assets or business of
Seller, or suffered any extraordinary losses or waived any rights of substantial
value, in each case whether or not in the ordinary course of business;


  (i)        increased the rate of compensation payable or the level of employee
benefits provided by it to any of its officers, directors, employees or agents
over that being paid or provided to them at December 31, 2003, except general
hourly rate increases and normal merit increases for employees (other than
officers) in the ordinary course of business consistent with past practice;


  (j)        terminated or amended any material Contract or other instrument to
which it is a party or by which it or its Assets are bound or suffered any loss
or termination, or threatened loss or termination, of any material business
arrangement, including supplier arrangements;


  (k)        through negotiation or otherwise, made any commitment or incurred
any Liability, whether or not enforceable, to any labor organization;


-7-

--------------------------------------------------------------------------------

  (l)        made any accrual or arrangement for or payment of any bonus or
special compensation of any kind to any officer, director, employee or agent;


  (m)        directly or indirectly paid or entered into a Contract to pay any
severance or termination pay to any officer, director, employee or agent;


  (n)        changed any of the accounting principles followed by it or the
methods of applying such principles;


  (o)        offered or extended more favorable prices, discounts or other
allowances than were offered or extended regularly on and prior to December 31,
2003;


  (p)        loaned funds to or increased the aggregate amount of existing loans
to any Person;


  (q)        entered into any commitments or transactions, whether or not in the
ordinary course of business, involving aggregate value in excess of $50,000.


  (r)        written off as uncollectible any account receivable in excess of
$50,000 whether or not in the ordinary course of business;


  (s)        hired or committed to hire any salesperson or other key employee or
independent contractor, or terminated or had resign any salesperson or other key
employee or independent contractor; or


  (t)        agreed, whether or not in writing, to take any action described in
this Section 2.6.


2.7 Indebtedness.


  (a)       Schedule 2.7(a) lists all Funded Debt of Seller as of the date
hereof, setting forth the principal amounts outstanding, per annum interest
rates and maturity dates for all such indebtedness. All of the indebtedness
(including Funded Debt) of Seller as of the respective dates of the Financial
Statements and as of the date of this Agreement is accurately reflected in the
Financial Statements, and Seller is not in breach or Default under any of the
terms or conditions set forth in the loan documents governing Seller’s
indebtedness (including Funded Debt) or any other document or instrument related
thereto. Except as disclosed on Schedule 2.7(a), all of the indebtedness of
Seller is prepayable at any time without penalty or premium at the option of
Seller. Except as disclosed on Schedule 2.7(a), (i) the transactions
contemplated in this Agreement will not result in any penalty or incurrence of
any additional obligation or change of any terms with respect to any such
indebtedness, and (ii) Seller has no obligations, Liabilities or indebtedness to
any Affiliate.


  (b)       Schedule 2.7(b) sets forth a true and complete list of (i) the
addresses at which Seller does conduct or has conducted business, and (ii) the
names under which Seller has conducted business, entered into contracts or held
itself out to the general public.


2.8 Tax Matters.


  (a)        Seller has timely filed all federal and state Tax Returns for all
periods which were required to be filed, and such returns are correct and
complete in all respects. Seller has not received notice of any Tax claims being
asserted or any proposed assertion of Tax claims or assessment by any taxing
authority, and no Tax Returns of which applicable statute of limitations are
still open have been subjected to examination or audit by the IRS or any other
taxing authorities. Seller is not under, nor has it received notice of any
contemplated, investigation or audit by the IRS or any other taxing authority
and Seller has not been notified by any taxing authority in a jurisdiction where
Seller does not currently file Tax Returns or pay Taxes that it is required to
file Tax Returns or pay Taxes to such jurisdiction.


  (b)        Seller has not executed any extension or waivers of any statute of
limitations on the assessment or collection of any Tax due that is currently in
effect. True and complete copies of all federal and state Tax Returns of Seller
for each of the fiscal years ended December 31, 2001 through December 31, 2003
have been delivered to Buyer. The statute of limitations with respect to all
Federal Tax Returns and all state Tax Returns filed by or on behalf of Seller
for all taxable years through December 31, 2000, has expired (except for the
states of Michigan, California, Kentucky, Texas and Wisconsin, in which the
statute of limitations for tax returns filed for all taxable years through
December 31, 1999, has expired).


-8-

--------------------------------------------------------------------------------

  (c)        Seller has paid all Taxes (including penalties and interest in
respect thereof, if any) that were required to be paid whether or not shown on
any Tax Return.


  (d)        The accruals for Taxes contained in the Financial Statements are
adequate to cover all liabilities for Taxes of the Seller for all periods ending
on or before the date of such Financial Statements and include adequate
provision for all deferred Taxes, and nothing has occurred subsequent to that
date to make any of such accruals inadequate. All Taxes of the Seller have been
paid or are adequately reserved against on the books of the Seller.


  (e)        Seller has withheld or collected from each payment made to each of
their employees the amount of all Taxes required to be withheld or collected
therefrom and has paid the same to the proper tax depositories or collecting
authorities. The Seller has timely filed all information returns or reports,
including Forms 1099, that are required to be filed and have accurately reported
all information required to be included on such returns or reports.


  (f)        Seller has never made an election under Section 341(f) of the Code
and Seller is not and has never been a United States real property holding
corporation as defined in Section 897 of the Code.


  (g)        Seller has been a validly electing S corporation within the meaning
of Sections 1361 and 1362 of the Code and under applicable state law at all
times since January 1, 2001, and will be an S corporation up to and including
the Closing Date.


  (h)        Seller is not a party to any Tax sharing, allocation, indemnity or
similar agreement or arrangement (whether or not written). Since January 1,
2001, Seller has not been a member of any consolidated, combined, affiliated or
unitary group of corporations for any Tax purposes. Seller is not subject to any
private letter ruling of the IRS or comparable rulings of any other taxing
authority.


  (i)        There are no Liens as a result of any unpaid Taxes upon any of the
assets of Seller.


  (j)        Other than its interest in AMPMSC, L.P. as general partner, Seller
is not a party to any joint venture, partnership, or other arrangement or
contract which could be treated as a partnership for federal income tax
purposes.


  (k)        Seller has not constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock qualifying for tax-free treatment under Section
355 of the Code (A) in the two (2) years prior to the date of this Agreement or
(B) in a distribution which could otherwise constitute part of a “plan” or
“series of related transactions” (within the meaning of Section 355(e) of the
Code) in conjunction with the transactions contemplated by this Agreement.


  (l)        There is no taxable income of Seller that will be required to be
reported for a taxable period beginning after the Closing Date which taxable
income was realized prior to the Closing Date.


  (m)        Seller has not participated in any reportable transaction, as
defined in Treasury Regulation Section 1.6011-4(b)(1) or under state law, or a
transaction substantially similar to a reportable transaction.


2.9 Real and Personal Property.


  (a)        Other than through its interest in AMPMSC, L.P., Seller does not
own any real property. Schedule 2.9(a) identifies all real property leases of
Seller. Complete and correct copies of such leases have been provided or made
available to Buyer. Each of these leases is in full force and effect on the date
hereof. No Default under any of the terms or conditions set forth in any of such
leases or any other documents or instruments related thereto has occurred or
been asserted by any Person. Seller does not lease any real property as lessor.


  (b)       Schedule 2.9(b) identifies all leases for material personal property
used or employed by Seller. Complete and correct copies of such leases have been
provided or made available to Buyer. Each of such leases is in full force and
effect on the date hereof. No Default under any of the terms or conditions set
forth in any of such leases or any document or instrument related thereto has
occurred or been asserted by any Person. Seller does not lease any personal
property as lessor.


-9-

--------------------------------------------------------------------------------

  (c)        Except as shown on Schedule 2.9(c), Seller has good and marketable
title to all personal property owned by it free and clear of all Liens, and
will, upon the Closing, convey good and marketable title to such personal
property free and clear of all Liens. All material items of personal property
and leasehold improvements owned by Seller are reflected in the unaudited
balance sheet of Seller included in the Interim Financial Statements. All
material items of personal property and leasehold improvements owned or leased
by Seller are in good working condition and repair consistent in all material
respects with the uses to which they are being put, and all such personal
property and leasehold improvements are adequate and usable for the continued
operation of the business of Seller as the same is presently being conducted and
are physically located at one of the places of business of Seller identified on
Schedule 2.9(a). The Purchased Assets and the Assumed Contracts comprise
substantially all of the Assets currently used or held for use by Seller to
operate, and are collectively sufficient to provide Buyer with the means and
capability to operate, the Business as and in the manner the Business has been
performed by Seller prior to the date of this Agreement.


2.10 Intellectual Property.


  (a)       Schedule 2.10 contains a true and complete list of all material
Intellectual Property owned by, registered in the name of, licensed to or used
by Seller in its businesses, or for which application has been made. Except as
set forth on Schedule 2.10, all such Intellectual Property rights are in full
force and effect and constitute legal, valid and binding obligations of the
respective parties thereto; and there have not been and there currently are no
Defaults thereunder by any party. Seller owns, is a valid licensee of or
otherwise has valid rights to use all such Intellectual Property rights free and
clear of all Liens or claims of infringement. Neither Seller nor its
predecessors have infringed in any material respect the Intellectual Property
rights of others and none of the Intellectual Property rights as used in the
business conducted by any such entity infringes upon or otherwise violates the
rights of others in any material respect, nor has any person asserted a claim of
such infringement. Seller is not obligated to pay any royalties to any person or
entity with respect to any such Intellectual Property.


  (b)        Except as described on Schedule 2.10, no officer, director or
employee of Seller has entered into any Contract which requires such officer,
director or employee to assign any interest in any Intellectual Property or keep
confidential any trade secrets, proprietary data, customer lists or other
business information or which restricts or prohibits such officer, director or
employee from engaging in activities competitive with Seller.


2.11 Intentionally omitted.


2.12 Intentionally omitted.


2.13 Insurance. A complete and accurate list of all insurance policies held by
Seller and now in force (including, without limitation, property damage, public
liability, worker’s compensation, fidelity bonds, errors and omissions, theft,
forgery and other coverage) is attached hereto as Schedule 2.13, and true and
correct copies of all such insurance policies have been provided or made
available to Buyer. All such policies are in full force and effect, the premiums
due thereon have been timely paid and Seller has otherwise complied with the
terms and conditions thereof. Seller is not now in Default regarding the
provisions of any such policy, nor has it failed to give any notice or present
any claim thereunder in due and timely fashion. Except as set forth on Schedule
2.13, there is no claim by Seller pending under any of such policies. Except as
set forth on Schedule 2.13, there is no claim as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or in
respect of which such underwriters have reserved their rights. The consummation
of the transactions contemplated by this Agreement will not constitute a Default
under, or otherwise affect the coverage under, any such insurance policies.


2.14 Compliance with Laws.


  (a)        Seller has in effect all Permits necessary for it to own, lease or
operate the Purchased Assets and to carry on its business as now conducted,
except for those Permits the absence of which are not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect. Seller is in
compliance with all Orders and Permits, and is in compliance in all material
respects with all Laws, applicable to the Business, the Purchased Assets, or
employees conducting its Business. No notice or warning from any Regulatory
Authority with respect to any failure or alleged failure of Seller to comply
with any Law or Permit has been received, nor, to Seller’s knowledge, is any
such notice or warning proposed or threatened.


  (b)        Except as set forth on Schedule 2.14, no consent or approval of,
prior filing with or notice to, or other action by, any Regulatory Authority is
required in connection with the execution and delivery of this Agreement or any
assignment, agreement or other instrument to be executed and delivered pursuant
to this Agreement by Seller or the consummation of the transactions provided for
herein or therein except for such consents and approvals that have been obtained
and filings, notices and other actions that have been taken or made.


-10-

--------------------------------------------------------------------------------

2.15 Environmental Matters.


  (a)        Except as set forth on Schedule 2.15(a), there is no Litigation
related to Environmental Laws with respect to the ownership, use, condition or
operation of any of the Purchased Assets or the Assets held for use or sale by
Seller, or to the knowledge of Seller and Shareholder, any of its predecessors,
in any court or before or by any Regulatory Authority or private arbitration
tribunal (hereinafter collectively referred to as “Environmental Litigation”).
Except as set forth on Schedule 2.15(a), to the best knowledge of Seller, there
are no existing violations of federal, state or local Environmental Laws by
Seller with respect to the ownership, use, condition, lease or operation of the
Purchased Assets or the Assets held for use or sale by Seller. Neither Seller,
nor to the knowledge of Seller and Shareholder, any of its predecessors has used
any of its Assets or premises for the handling, treatment, storage, or disposal
of any Hazardous Substances except in compliance will all applicable
Environmental Laws. Except as set forth on Schedule 2.15(a), no written or oral
notice, or other communication from any court or Regulatory Authority, of any
alleged violation of any Environmental Laws has been filed or communicated to
Seller or, to the knowledge of Seller and the Shareholder, any of its
predecessors with respect to the use, ownership, condition, operation, or
disposal of any of the Purchased Assets or the Assets held for use or sale by
Seller. To the knowledge of Seller and the Shareholder, no basis exists for the
allegation of any such violations.


  (b)        No release, discharge, spillage or disposal of any Hazardous
Substances in violation of any Law has occurred or is occurring at any Assets or
premises of Seller or, to the knowledge of Seller and the Shareholder, any of
its predecessors while or before such premises were owned leased, operated, or
managed, directly or indirectly, by any such entity.


  (c)        To the best knowledge of Seller, no soil or water in, under or
adjacent to any of the premises of Seller or property formerly held for use or
sale by Seller or any of its predecessors has been contaminated by any Hazardous
Substance while or before such Assets or premises were owned, leased, operated
or managed, directly or indirectly, by Seller or any of its predecessors.


  (d)        All waste containing any Hazardous Substances generated, used,
handled, stored, treated or disposed of (directly or indirectly) by Seller or,
to the knowledge of Seller and the Shareholder, any of its predecessors has been
released or disposed of in compliance with all applicable reporting requirements
under applicable Environmental Laws.


  (e)        Seller and, to the knowledge of Seller and the Shareholder, its
predecessors have complied with all applicable reporting requirements under
applicable Environmental Laws concerning the disposal or release of Hazardous
Substances, and neither Seller nor, to the knowledge of Seller and the
Shareholder, its predecessors has made a report concerning any of their
premises, operations or activities.


  (f)        To the knowledge of Seller and the Shareholder, no building or
other improvement or any premises owned, leased, operated or managed by Seller
contains any friable asbestos-containing materials; and


  (g)        Copies of any environmental audits or environmental surveys (in the
possession or known to Seller) of any real estate owned or leased by Seller are
attached to Schedule 2.15.


2.16 Litigation and Claims.There are no outstanding Orders or administrative
decisions to which Seller is subject, and, except as disclosed on Schedule 2.16,
there is no Litigation pending or overtly threatened against or relating to
Seller or the Purchased Assets or its Business, and to the knowledge of Seller
and the Shareholder, there is no specific event which has occurred, or any state
of facts or occurrence of any event, which might give rise to the foregoing.
Except as disclosed on Schedule 2.16, Seller has not been advised by any
attorney representing Seller that there are any “loss contingencies” (as defined
in Statement of Financing Accounting Standards No. 5 issued by the Financial
Accounting Standards Board in March 1975 (“FASB 5”)), which would be required by
FASB 5 to be disclosed or accrued in the financial statements of Seller.


2.17 Contracts and Commitments.


  (a)        Schedule 2.17 sets forth a true, correct and complete list of
Contracts to which Seller is a party or by which the Purchased Assets are bound,
and which involve or are anticipated to involve payment by or the receipt of
payment by Seller of any amounts in excess of $100,000, or that otherwise are
described in subsections (i) through (vii) below, all of which have been made
available to Buyer for review. Except as listed on Schedule 2.17, Seller is not
a party to (and the Purchased Assets are not subject to):


  (i)        any Contract for the employment of any Employee;


  (ii)        any Contract for the purchase, sale, production or supply, whether
on a continuing basis or otherwise, of goods or services of any type other than
those made in the ordinary course of business consistent with past practice;


-11-

--------------------------------------------------------------------------------

  (iii)        any distributor, sales agency or vendor Contract or sub-contract
or any license agreement, other than those made in the ordinary course of
business;


  (iv)        any Contract not made in the ordinary course of business,
including, but not limited to any Contract containing restrictive covenants such
as covenants not to compete or other agreement which restricts Seller’s ability
to engage in any business;


  (v)        any Contracts that are, in the reasonable opinion of Seller,
materially adverse, onerous, burdensome or otherwise harmful to any of Seller’s
Business or operations or the Purchased Assets;


  (vi)        any Contract pursuant to which Seller or any of its Affiliates,
employees, agents, consultants or independent contractors receives a management
fee or a billings and collections fee; or


  (vii)        any Contracts, leases, quotas, restrictions or trade conditions
upon which the Business, Purchased Assets, or condition, financial or otherwise,
of Seller substantially depends or that materially affects the Purchased Assets.


  (b)        Except as set forth on Schedule 2.17, (i) each of the Contracts
listed on Schedule 2.17 is in full force and effect on the date hereof, except
as the validity of such Contracts may be affected by actions, events or
conditions involving only the other party thereto, none of which actions, events
or conditions have occurred or exist to the knowledge of Seller and the
Shareholder, and (ii) no Default under any of the terms or conditions set forth
in any of the Contracts to which Seller is a party or any document or instrument
related thereto has been asserted by any party or, to the knowledge of Seller
and the Shareholder, occurred.


2.18 Remuneration Schedule 2.18 contains a complete and accurate schedule of
Seller’s employees as of immediately prior to the Closing Date (the
“Employees”), and with respect to each such Employee, the direct compensation
(including wages, salaries and actual or anticipated bonuses) paid through
August 31, 2004. Except as disclosed on Schedule 2.18, no unpaid salary or
wages, other than for the immediately preceding pay period, is now payable to
any of the Employees.


2.19 Union and Employment Agreements. Except as set forth on Schedule 2.19,
Seller is not a party to any union or union related agreement, nor does Seller
have any written or oral agreement that is not terminable by it at will with any
of the Employees relating to their employment by or performance of services for
Seller or their compensation therefor. To Seller’s knowledge, no union attempts
to organize the employees of Seller have been made nor are any such attempts now
threatened. Except as set forth on Schedule 2.19, Seller has not received notice
that any of the directors, officers or salespersons of Seller will terminate or
contemplates terminating his or her employment or other relationship with Seller
currently or at any time within 12 months of the Closing Date.


2.20 Interested Transactions.


  (a)        Except as set forth on Schedule 2.20, Seller is not currently a
party to any Contract, loan or other transaction with any of the following
persons, or in which any of the following persons have any direct or indirect
interest:


  (i)        Any director, officer, employee, shareholder or Affiliate of
Seller;


  (ii)        Any of the spouses, parents, siblings, children, aunts, uncles,
nieces, nephews, in-laws or grandparents of any of the persons described in
clause (i); or


  (iii)        Any corporation, trust, partnership or other entity in which any
of the persons described in clauses (i) or (ii) has a beneficial interest (other
than in a corporation whose shares are publicly traded and in which such persons
own beneficially in the aggregate no more than 5% of the outstanding equity
interest).


  (b)        None of the directors, officers, shareholders or Affiliates of
Seller, nor to the knowledge of Seller or the Shareholder, any employee of
Seller, is an employee, consultant, service provider, partner, member,
principal, officer, director, shareholder or owner of any business entity which
is engaged in a business which competes with or is similar to the business of
Seller.


-12-

--------------------------------------------------------------------------------

2.21 Benefit Plans.


  (a)       Schedule 2.21.(a) sets forth a correct and complete list of every
pension, retirement, profit-sharing, deferred compensation, stock option,
employee stock ownership, severance pay, vacation, bonus or other incentive
plan, any other written or unwritten employee program, arrangement, agreement or
understanding, whether arrived at through collective bargaining or otherwise,
any medical, vision, dental or other health plan, any life insurance plan and
all other employee benefit plans or fringe benefit plans, including, without
limitation, any “employee benefit plan,” as that term is defined in Section 3(3)
of ERISA, currently or expected to be adopted, maintained by, sponsored in whole
or in part by, or contributed to at any time by Target or any entity that is
considered one employer with Target under Section 4001 of ERISA or Internal
Revenue Code Section 414 (“ERISA Affiliate”) for the benefit of employees,
former employees, retirees, directors, independent contractors, spouses or
dependents of any of the foregoing or any other beneficiaries and under which
such employees, retirees, dependents, spouses, directors, independent
contractors, or other beneficiaries are eligible to participate (collectively,
the “Benefit Plans”). Schedule 2.21(a) includes a description of the benefits
offered under any unwritten Benefit Plan. Any Benefit Plan that is an “employee
pension benefit plan,” as that term is defined in Section 3(2) of ERISA, or an
“employee welfare benefit plan” as that term is defined in Section 3(1) of
ERISA, is referred to herein as an “ERISA Plan.” Neither Target nor any ERISA
Affiliate has ever sponsored, maintained, contributed to, or had an “obligation
to contribute” (as defined in ERISA Section 4212) to (i) a “defined benefit
plan” (as defined in ERISA Section 3(35 and Internal Revenue Code Section
414(j), (ii) a “multiemployer plan” (as defined in ERISA Sections 4001(a)(3) and
3(37)(A)), (or (iii) a “multiple employer plan” (meaning a plan sponsored by
more than one employer within the meaning of ERISA Sections 4063 or 4064 or
Internal Revenue Code Section 413(c)). Target has not incurred, nor is
reasonably expected to incur prior to the Closing Date, any liability under
Title I or Title IV of ERISA or under Internal Revenue Code Section 412 other
than routine funding obligations and routine claims for benefits. All
Liabilities arising out of or related to Benefit Plans and ERISA Plans of Target
are reflected in the Financial Statements in accordance with GAAP. Target has
made all required contributions and payments that are due and payable under each
Benefit Plan for all periods through and including the Closing.


  (b)        True, correct and complete copies of all written Benefit Plans, as
currently in effect (or listed on Schedule 2.21(a)) have been provided or made
available to Buyer, including (i) all trust agreements or other funding
arrangements, including insurance contracts, and all amendments thereto; (ii)
with respect to any Benefit Plan or amendments, the most recent determination
letter issued by the Internal Revenue Serve as well as any correspondence or
rulings from the Internal Revenue Service, the Department of Labor, or the
Pension Guaranty Corporation within the last six (6) years (other than routine
tax or other required filings); (iii) annual reports or returns, audited or
unaudited Financial Statements, actuarial valuations and reports, and summary
annual reports prepared for any Benefit Plan for the most recent three plan
years; (iv) the most recent summary plan descriptions and any Material
modifications thereto; (v) copies of any filings within the past three (3) years
with the Internal Revenue Service under Revenue Procedure 2003-44 or its
successor or predecessor revenue procedures (EPCRS Program), “Audit-CAP” filings
and “SCP” documents (as such terms are defined in Revenue Procedure 2003-44) and
any filings within the past three years with the Department of Labor under its
Voluntary Fiduciary Compliance Program (or predecessor program); (vi) all
personnel, payroll and employment manuals and policies; (vii) all collective
bargaining agreements; (viii) all Contracts with third-party administrators,
actuaries, investment managers, consultants and other independent contractors
that relate to any Benefit Plan; (ix) IRS Forms 5500 filed in each of the most
recent three plan years for any Benefit Plan, including all schedules thereto
and opinions of independent accountants; and (x) complete and accurate written
summaries of any Benefit Plan that is oral.


  (c)        Except as listed on Schedule 2.21(c), all the Benefit Plans and the
related trusts subject to ERISA comply with and have been administered (i) in
all Material respects in compliance with the provisions of ERISA, (ii) in all
respects with the applicable provisions of the Internal Revenue Code relating to
qualification and tax exemption under Internal Revenue Code Section 401(a) and
501(a) or otherwise applicable to secure intended tax consequences, (iii) in all
respects with the applicable state or federal securities laws; and (iv) in all
respects with the applicable requirements of any other laws, rules regulations,
ordinances and collective bargaining agreements and no notice has been received
from any government authority questioning or challenging such compliance. Except
as listed on Schedule 2.21(c), all governmental approvals for the Benefit Plans
have been obtained, including, but not limited to, timely determination letters
on the qualification of the ERISA Plans and tax exemption of related trusts, as
applicable under the Internal Revenue Code, all such governmental approvals
continue in full force and effect, and neither Target nor any administrator or
fiduciary of any Benefit Plan is aware of any circumstances likely to result in
the revocation of any government approval. Neither Target nor any administrator
or fiduciary of any such Benefit Plan (or agent of any of the foregoing) has
engaged in any transaction or acted or failed to act in any manner which could
subject any such entity to any direct or indirect liability (by indemnity or
otherwise) for a breach of any fiduciary, co-fiduciary or other duty under
ERISA. No oral or written representation or communication with respect to any
aspect of the Benefit Plans has been made to employees of Target or any of its
predecessors or Subsidiaries prior to or on the Closing Date that is not in
accordance with the written or otherwise preexisting terms and provisions of
such Benefit Plans in effect immediately prior to the Closing Date. There are no
unresolved claims or disputes under the terms of, or in connection with, the
Benefit Plans and no action, legal or otherwise, has been commenced or
threatened with respect to any claim other than processing of claims in the
ordinary course of business.


-13-

--------------------------------------------------------------------------------

  (d)        With respect to each applicable Benefit Plan, all annual reports or
returns, audited or unaudited Financial Statements, actuarial valuations,
summary annual reports, summary plan descriptions, and summary of material
modifications (i) are true, correct and complete at the time they were prepared
and as of Closing and (ii) to the extent required by law, have been timely filed
with or delivered to the Internal Revenue Service, Department of Labor, or other
governmental authority and to participants and beneficiaries of the Benefit
Plans.


  (e)        No “party in interest” (as defined in Section 3(14) of ERISA) or
“disqualified person” (as defined in Section 4975(e)(2) of the Internal Revenue
Code) of any ERISA Plan has engaged in any nonexempt “prohibited transaction”
(within the meaning of Section 4975(c) of the Internal Revenue Code or Section
406 of ERISA).


  (f)        Except as set forth in the Financial Statements, no Liability
exists and no event that could result in a Liability has occurred with respect
to any Benefit Plan that individually or in the aggregate could have a Material
Adverse Effect on Target.


  (g)        Neither Target nor its Subsidiaries has ever maintained and does
not currently maintain a Benefit Plan providing welfare benefits (as defined in
ERISA Section 3(1)) to employees after retirement or other separation of service
except to the extent required under Part 6 of Title I of ERISA and Internal
Revenue Code Section 4980B(f).


  (h)        Except as set forth on Schedule 2.21(h), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
by this Agreement will (i) entitle any person to any benefit (including
severance, unemployment compensation, golden parachute, or otherwise) under any
Benefit Plan or otherwise, (ii) increase any benefits otherwise payable under
any Benefit Plan, (iii) result in any acceleration of the time of payment or
vesting of any such benefit, or (iv) result in any payment or series of payments
by Target, its Subsidiaries, or any ERISA Affiliate to any person of an “excess
parachute payment” (as defined in Code Section 280G) or any other payment which
is not deductible under any Tax law. No “gross up” or other payment will be
required to compensate any person because of the imposition of any excise Tax.
No event has occurred or circumstances exist that could result in a Material
increase in premium costs of any Benefit Plan that are self-insured, or a
Material increase in any benefit costs of any Benefit Plans that are
self-insured.


  (i)        There are no restrictions on the rights of Target to amend or
terminate any Benefit Plan without incurring any liability thereunder. No Tax
under Code Sections 4980B or 5000 has been incurred with respect to any Benefit
Plan and no circumstances exist which could give rise to such taxes.


  (j)        Except as set forth on Schedule 2.21(j), all Benefit Plans that
permit participants to direct the investment plan assets comply with the
requirements of ERISA Section 404(c) and accompanying regulations.


  (k)        Except as set forth on Schedule 2.21(k), all individuals
participating in (or eligible to participate in) any Benefit Plan maintained (or
contributed to) by Target are common-law employees.


  (l)        All Benefit Plans subject to Section 4980B of the Internal Revenue
Code or Part 6 of Title I of ERISA, or both, have been maintained in compliance
in all Material respects with the requirements of such laws and any regulations
(proposed or otherwise) issued thereunder.


2.22 Suppliers and Customers. Schedule 2.22 sets forth (i) each supplier,
vendor, and manufacturer to whom payments were made which equaled or exceeded
$200,000 for the 2003 fiscal year or $100,000 for the current fiscal year to
date through August 31, 2004 as well as each supplier who at any time during the
current fiscal year was or now is the sole source of supply of any good or
service (the “Large Suppliers”) and (ii) the amounts of such payments. Schedule
2.22 sets forth (i) each customer or group of related customers from whom
payments were received which equaled or exceeded $200,000 for the 2003 fiscal
year or $100,000 for the current fiscal year to date through August 31, 2004
(the “Large Customers”) and (ii) the amounts of such payments. Except as set
forth in Schedule 2.22, neither any of the Large Suppliers nor any of the Large
Customers has terminated or, to the knowledge of the Seller or the Shareholder,
threatened to terminate its relationship with Seller or has during the last 12
months decreased or limited or, to the knowledge of the Shareholder, threatened
to decrease or limit its services, supplies or materials to Seller or its usage
or purchase of the goods or services of Seller, as the case may be. Neither
Seller nor the Shareholder has any knowledge that any of the Large Suppliers or
any of the Large Customers intends to terminate or otherwise modify adversely to
Seller its relationship with Seller or to decrease or limit its services,
supplies, or materials to Seller or its usage or purchase of the goods or
services of Seller, as the case may be.


-14-

--------------------------------------------------------------------------------

2.23 Certification for Reimbursement; Reimbursement from Third-Party Payors.


  (a)        Seller has existing participation agreements and/or provider and
supplier agreements (including provider numbers)(the “Certifications”) with (i)
the Medicare program, the state Medicaid programs (within the states in which
Seller conducts business) and other federal and state (within the states in
which Seller conducts business) health care programs and (ii) such private
non-governmental programs, including without limitation any private insurance
program, under which Seller directly or indirectly is presently receiving
payments (collectively (i) and (ii), the “Payors”). Seller possesses all
Certifications necessary to enable it to carry on its operations as presently
conducted and for Seller to receive reimbursement from the Payors. Seller has
never been excluded, sanctioned, disciplined or suffered any adverse action with
respect to any of the Certifications or with respect to its participation in the
Payors’ programs, nor has there been any decision not to renew any provider or
third-party Payor agreement. There are no pending or, to the knowledge of
Seller, threatened, actions, investigations or circumstances, nor, to the
knowledge of Seller, is there a basis for any action, investigation or
circumstance which would adversely affect the Certifications, or the
participation or renewal of participation in any Payors’ program. True, complete
and correct copies of all surveys of Seller or its predecessors in interest and
conducted in connection with any Payor’s program or licensing or accrediting
body during the past two (2) years have been provided to Buyer.


  (b)        To the best of Seller’s knowledge, Seller has timely filed all
reports and billings required to be filed by it prior to the date hereof with
respect to the Payors’ programs and other insurance carriers and all such
reports and billings are complete and accurate in all material respects and have
been prepared in compliance with all applicable laws, regulations and principles
governing reimbursement and payment claims. True and correct copies of such
reports and billings for the most recent year have been made available to Buyer.
Seller has paid or caused to be paid all known and undisputed refunds,
overpayments, discounts or adjustments which have become due pursuant to such
reports and billings and has no Liability under any Payors’ program for any
refund, overpayment, discount or adjustment. Except as set forth and described
in Schedule 2.23, Seller has not, through the Closing Date, received any notice
of audit, recoupment, or claim review from any of the Payors with respect to any
action or inaction or business conducted by Seller.


2.24 Inspections and Investigations. Except as set forth and described in
Schedule 2.24, (i) no right of Seller, nor, to the knowledge of Seller, the
right of any licensed professional or other individual directly or contractually
affiliated with Seller, to receive reimbursements pursuant to any Payor’s
program has been terminated or otherwise adversely affected as a result of any
investigation or action, whether by any Regulatory Authority or other third
party, (ii) neither Seller, nor, to the knowledge of Seller, any licensed
professional or other individual directly or contractually affiliated with
Seller or who has provided services to Seller during the past three (3) years,
has been the subject of any inspection, investigation, survey, audit, monitoring
or other form of review by any Regulatory Authority, trade association,
professional review organization, accrediting organization or certifying agency
based upon any alleged improper activity on the part of such individual, nor has
Seller received any notice of deficiency during the past three years in
connection with the operations of Seller’s business, (iii) to the best knowledge
of Seller, there are not presently, and at the Closing Date there will not be,
any outstanding deficiencies or work orders of any Regulatory Authority having
jurisdiction over Seller, or its Business or Assets, or requiring conformity to
any applicable agreement, Law or bylaw, including but not limited to, the Payor
programs, and (iv) to the best knowledge of Seller, there is not any notice of
any claim, requirement or demand of any licensing or certifying agency or other
third party supervising or having authority over Seller, or its Business or
Assets, to rework or redesign any part thereof or to provide additional
furniture, fixtures, equipment, appliances or inventory so as to conform to or
comply with any existing Law or standard. Attached as part of Schedule 2.24 are
copies of all reports, correspondence, notices and other documents relating to
any matter described or referenced therein.


2.25 Certain Relationships. Except as set forth on Schedule 2.25, Seller has
not:


  (i)        offered, paid, solicited or received anything of value, paid
directly or indirectly, overtly or covertly, in cash or in kind (“Remuneration”)
to or from any physician, family member of a physician, or an entity in which a
physician or physician family member has an ownership or investment interest,
including, but not limited to:


  (A)         payments for personal or management services pursuant to a medical
director agreement, consulting agreement, management contract, personal services
agreement, or otherwise;


  (B)        payments for the use of premises leased to or from a physician, a
family member of a physician or an entity in which a physician or family member
has an ownership or investment interest;


  (C)         payments for the acquisition or lease of equipment, goods or
supplies from a physician, a family member of a physician or an entity in which
a physician or family member has an ownership or investment interest; or


-15-

--------------------------------------------------------------------------------

  (ii)        offered, paid, solicited or received any Remuneration (excluding
fair market value payments for services, equipment or supplies) to or from any
healthcare provider, pharmacy, drug or equipment supplier, distributor or
manufacturer, including, but not limited to:


  (A)        payments or exchanges of anything of value under a warranty
provided by a manufacturer or supplier of an item to Seller; or


  (B)        discounts, rebates, or other reductions in price on a good or
service received by Seller;


  (iii)        offered, paid, solicited or received any Remuneration to or from
any person or entity in order to induce business, including, but not limited to,
payments intended not only to induce referrals of patients, but also to induce
the purchasing, leasing, ordering or arrangement for any good, facility, service
or item;


  (iv)        entered into any joint venture, partnership, co-ownership or other
arrangement involving any ownership or investment interest by any physician, or
family member of a physician, or an entity in which a physician or physician
family member has an ownership or investment interest, directly or indirectly,
through equity, debt, or other means, including, but not limited to, an interest
in an entity providing goods or services to Seller;


  (v)        entered into any joint venture, partnership, co-ownership or other
arrangement involving any ownership or investment interest by any person or
entity including, but not limited to, a hospital, pharmacy, drug or equipment
supplier, distributor or manufacturer, that is or was in a position to make or
influence referrals, furnish items or services to, or otherwise generate
business for Seller; or


  (vi)        entered into any agreement providing for the referral of any
patient for the provision of goods or services by Seller, or payments by Seller
as a result of any referrals of patients to Seller.


2.26 Stark; Fraud and Abuse; False Claims; HIPAA. Neither Seller nor, to the
best of Seller’s knowledge, persons and entities providing professional services
to Seller, have engaged in any activities which are prohibited under 42 U.S.C.
§ 1320a-7b, 42 U.S.C. § 1395nn or 31 U.S.C. § 3729-3733 (or other federal or
state statutes related to false or fraudulent claims) or the regulations
promulgated thereunder pursuant to such statutes, or related state or local
statutes or regulations, or which are prohibited by rules of professional
conduct, including but not limited to the following: (a) knowingly and willfully
making or causing to be made a false statement or representation of a fact in
any application for any benefit or payment; (b) knowingly and willfully making
or causing to be made any false statement or representation of a fact for use in
determining rights to any benefit or payment; (c) failing to disclose knowledge
by a claimant of the occurrence of any event affecting the initial or continued
right to any benefit or payment on its own behalf or on behalf of another, with
intent to fraudulently secure such benefit or payment; and (d) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay or receive such remuneration (i) in return for referring
an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part by
Medicare or Medicaid, or (ii) in return for purchasing, leasing, or ordering or
arranging for or recommending purchasing, leasing, or ordering any good,
facility, service or item for which payment may be made in whole or in part by
Medicare or Medicaid. Seller has not engaged in activities that are prohibited
under The Health Insurance Portability and Accountability Act of 1996, 42 U.S.C.
§ 1320 d through d-8, as amended (“HIPAA”), and Seller is in compliance with the
privacy and transaction standards regulations issued under HIPAA and applicable
state privacy Laws and regulations.


2.27 Absence of Certain Business Practices. Except as set out on Schedule 2.27,
neither Seller, nor any officer or director of Seller, nor to the best of
Seller’s knowledge, any employee or agent of Seller or any other person or
entity acting on behalf of Seller, acting alone or together, has (i) received,
directly or indirectly, any rebates, payments, commissions, promotional
allowances or any other economic benefits, regardless of their nature or type,
from any customer, governmental employee or other person or entity with whom
Seller has done business directly or indirectly, or (ii) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer,
governmental employee or other person or entity who is or may be in a position
to help or hinder Seller (or assist Seller in connection with any actual or
proposed transaction) which, in the case of either clause (i) or clause (ii)
above, would reasonably be expected to subject Seller to any damage or penalty
in any civil, criminal or governmental litigation or proceeding. Neither Seller,
nor, to the knowledge of Seller, any officer thereof has used any funds for
unlawful contributions, gifts, entertainment or other expenses relating to
political activity or otherwise, or has made any direct or indirect unlawful
payment to governmental officials or employees from the entities’ funds or been
reimbursed from the entities’ funds for any such payment, or is aware that any
other person associated with or acting on behalf of Seller has engaged in any
such activities.


-16-

--------------------------------------------------------------------------------

2.28 Guarantees, Warranties and Discounts.  Except as set forth on Schedule
2.28, (a) Seller has not given any guarantee, warranty or discount with respect
to any of the products sold or services provided by it, and (b) Seller is not
required to provide any letters of credit, bonds, or other financial security
arrangements in connection with its suppliers or customers.


2.29 Brokers and Finders. Buyer shall not have any Liability for any broker’s
fee, finder’s fee, consultant’s fee or similar third party remuneration by
reason of any action of Seller or Shareholder.


2.30 Schedules. All Schedules attached hereto are true, correct and complete as
of the date of this Agreement. Matters disclosed on each Schedule shall be
deemed disclosed only for purposes of the matters to be disclosed on such
Schedule and shall not be deemed to be disclosed for any other purpose unless
expressly provided therein or unless the disclosure is clearly on its face
responsive to another representation or warranty set forth in this Article II.



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER AND PSS

Buyer and PSS, jointly and severally, hereby represent and warrant to Seller as
follows:

3.1 Organization, Standing, and Power. Buyer is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Delaware,
and has the power and authority to carry on its business as it has been and is
now being conducted and to own, lease and operate the Purchased Assets. PSS is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Florida, and has the power and authority to carry on its
business as it has been and is now being conducted.


3.2 Authorization of Agreement; No Breach.


  (a)        The execution, delivery and performance of this Agreement has been
duly authorized by all necessary corporate action of Buyer. This Agreement
constitutes, and all agreements and other instruments and documents to be
executed and delivered by Buyer pursuant to this Agreement will constitute,
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with their respective terms. The execution, delivery and performance
of this Agreement and the agreements and other documents and instruments to be
executed and delivered by Buyer pursuant to this Agreement and the consummation
of the transactions contemplated hereby and thereby will not, subject to
obtaining the consents identified herein, (i) violate or result in a breach of
or Default under the articles or certificate of incorporation or bylaws of Buyer
or any other material instrument or agreement to which Buyer is a party or is
bound; or (ii) violate any Law or Order applicable to or binding upon Buyer or
upon its ownership interests, Assets or business.


  (b)        The execution, delivery and performance of this Agreement has been
duly authorized by all necessary corporate action of PSS. This Agreement
constitutes the legal, valid and binding obligation of PSS, enforceable against
PSS in accordance with its terms. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not, subject to obtaining the consents identified herein, (i) violate or result
in a breach of or Default under the articles or certificate of incorporation or
bylaws of PSS or any other material instrument or agreement to which PSS is a
party or is bound; or (ii) violate any Law or Order applicable to or binding
upon PSS.


3.3 Brokers and Finders. Neither Seller nor Buyer shall have any Liability for
any broker’s fee, finder’s fee, consultant’s fee or similar third party
remuneration by reason of any action of Buyer or PSS.



ARTICLE IV
ADDITIONAL AGREEMENTS

4.1 Press Releases. Seller and Buyer shall consult with each other as to the
form and substance of any press release or other public disclosure materially
related to this Agreement or any other transaction contemplated hereby;
provided, that nothing in this Section 4.1 shall be deemed to prohibit or
restrict any party hereto from making any disclosure which its counsel deems
necessary or advisable in order to satisfy such party’s disclosure obligations
imposed by Law.


4.2 Retained Liabilities. Seller agrees to pay or otherwise satisfy all Retained
Liabilities as and when due, subject to its right to contest such Retained
Liabilities in good faith.


4.3 Assumed Liabilities. Buyer agrees to pay or otherwise satisfy all Assumed
Liabilities as and when due, subject to its right to contest such Assumed
Liabilities in good faith.


-17-

--------------------------------------------------------------------------------

4.4 Taxes. Seller shall pay any and all transfer, recording, documentary, stamp,
sales, use or similar Taxes arising in connection with the consummation of the
Acquisition.


4.5 Termination of Assumed Names. Within five (5) business days following the
Closing Date, Seller shall have filed with the Secretary of State of the State
of Indiana to terminate its assumed business names “Associated Medical Products”
and “Medical Systems Corporation.”


4.6 Access to Records. At all times following the Closing, Seller and the
Shareholder will allow the officers and authorized representatives of Buyer
access upon reasonable notice to such of Seller’s books and records that are
retained by Seller as part of the Retained Assets as such parties may from time
to time reasonably request in connection with a bona fide business purpose. At
all times following the Closing, Buyer will allow Seller, Shareholder and its
and his representatives and advisors access upon reasonable notice to such of
the books and records related to the Business that are purchased by Buyer as
part of the Purchased Assets as such parties may from time to time reasonably
request in connection with a bona fide business purpose. In addition, Buyer
shall (a) preserve and maintain such books and records (in paper or electronic
form) that are part of the Purchased Assets consistent with Buyer’s document
retention policies and (b) provide to Seller and Shareholder such back-office
administrative personnel support as Seller and Shareholder may reasonably
request (at no out-of-pocket cost to Seller or Shareholder) for the retrieval
and delivery to Seller of such books and records for any bona fide business
purpose, such as Seller’s need to respond to Tax audits of Seller.


4.7 Covenant Not To Compete.


  (a)        Each of Seller and Shareholder covenants and agrees that, for a
period of five (5) years from the date hereof, it and he, respectively, will
not, directly or indirectly, engage in any activity prohibited pursuant to the
terms of this Section 4.7.


  (b)        Each of Seller and Shareholder agrees that for the term of this
Section 4.7, neither it or he, respectively, without Buyer’s prior written
consent, will directly or indirectly, (i) own, manage, operate, control or
participate in, or be associated with as a director, officer, shareholder,
partner, joint venturer, employee, consultant or otherwise, any medical
equipment or supply distribution business which competes, or which can
reasonably be expected to compete, directly or indirectly, with Buyer within the
continental United States (the “Prohibited Business”), which is the distribution
territory of Seller as of the date of this Agreement; (ii) become financially
interested in any Person engaged in any such Prohibited Business, or (iii)
solicit or attempt to solicit any employee or independent contractor of Buyer to
work in a Prohibited Business either for Seller or Shareholder personally or on
behalf of any other Person. Notwithstanding the foregoing, Shareholder shall not
be in violation of this Section 4.7(b) solely by investing in less than five
percent (5%) of the securities of any publicly traded company.


  (c)        Each of Seller and Shareholder agrees that for the term of this
Section 4.7, neither it or he, respectively, will in any way, directly or
indirectly, for itself, himself or on behalf of or in conjunction with any other
Person:


  (i)        solicit or divert away or attempt to solicit or divert away any
customer that was served by Seller prior to the date hereof;


  (ii)        solicit or divert away or attempt to solicit or divert away any
prospective customer of Seller to which a written proposal was submitted during
the twelve (12) month period prior to the date hereof; or


  (iii)        solicit or divert away or attempt to solicit or divert away any
prospective customer of Seller to which a specific oral proposal was submitted
during the twelve (12) month period prior to the date hereof.


  (d)        Seller and Shareholder acknowledge that they have and may in the
future come into possession of certain confidential and proprietary information
relating to the business, operations, condition and prospects of Buyer
(including the business of Seller on and prior to the date hereof) or its
affiliates, and agrees that all such confidential and proprietary information is
the sole and exclusive property of Buyer. Seller and Shareholder shall not
disclose any such confidential or proprietary information, directly or
indirectly, nor use it in any way, either during the term of this Agreement or
at any time thereafter, except as required by law or by any court or
governmental agency or body. All files, records, documents, information, data
and similar items in any medium whatsoever relating to the business, assets or
prospects of Buyer (including the Business of Seller on and prior to the date
hereof) or its affiliates shall remain the exclusive property of Buyer and shall
not be copied or removed from the premises of Buyer, under any circumstances
whatsoever without the prior written consent of Buyer. Confidential information
shall not include that information that is generally available to the public at
the time of such disclosure or that Seller or Shareholder obtains from a third
party not in violation of any obligation of confidentiality on the part of such
third party to Buyer.


-18-

--------------------------------------------------------------------------------

  (e)        Seller and Shareholder acknowledge that any violation of this
Section 4.7 will cause irreparable harm to Buyer and that damages are not an
adequate remedy. Seller and Shareholder therefore agree that Buyer shall be
entitled to injunctive relief enjoining, prohibiting and restraining Seller
and/or Shareholder from the continuance of any such violation, in addition to
any monetary damages which might occur by reason of a violation of this Section
4.7 or any other remedies at law or in equity, including, without limitation,
specific performance.


  (f)        The covenants set forth in this Section 4.7 are and shall be deemed
and construed as separate and independent covenants. Should any part or
provision of such covenants be held invalid, void or unenforceable by any court
of competent jurisdiction, such invalidity or unenforceability shall not render
invalid, void or unenforceable any other part or provision thereof.
Specifically, and without limiting the generality of the foregoing, if any
portion of this Agreement is found to be invalid by a court of competent
jurisdiction because its duration, the territory and/or the restricted
activities are invalid or unreasonable in scope, such duration, territory and/or
restricted activity, as the case may be, shall be redefined by consideration of
the reasonable concerns and needs of Buyer’s business interests such that the
intent of Buyer, in consummating the transactions contemplated by the Agreement,
will not be impaired and shall be enforceable to the fullest extent permissible
under applicable Law.


  (g)        Seller and Shareholder agree and acknowledge that the covenants
contained herein are provided in connection with the sale of a business by
Seller to Buyer. Seller and Shareholder acknowledge that this Section 4.7 is a
material inducement to Buyer to enter into this Agreement, and that such
acquisition is of direct and material benefit to Seller and Shareholder and is
good and adequate consideration for the covenants given herein. Seller and
Shareholder also acknowledge that Buyer has a present and future expectation of
business within the territory set forth in 4.7(b) above. Seller and Shareholder
acknowledge the reasonableness of the term, geographic area and scope of the
covenants set forth in this Agreement, and agree that neither of them will, in
any action, suit or other proceeding, deny the reasonableness of, or assert the
unreasonableness of, the premises, consideration or scope of the covenants set
forth herein. Shareholder further acknowledges that complying with the
provisions contained in this Agreement will not preclude him from engaging in a
lawful profession, trade or business, or from becoming gainfully employed in
such a way as to provide a standard of living for himself, the members of his
family, and those dependent upon him or the sort and fashion to which he and
they have become accustomed and may expect. Seller and Shareholder acknowledge
and agree that the amounts to be paid by Buyer hereunder are in consideration
for a five-year agreement.


  (h)        The rights and obligations of each of Seller and Shareholder under
this Section 4.7 are personal and are not assignable, and no attempted
assignment thereof or any portion thereof by Seller or Shareholder shall release
either from any obligations hereunder. This Section 4.7 shall inure to the
benefit of Buyer and its successors and assigns.


4.8 Employment Matters.


  (a)       Hired Employees. Buyer Exhibit 4 sets forth a list of all Employees
who are designated to receive an offer from Buyer on the Closing Date (each a
“Closing Date Offered Employee”). Seller shall terminate the employment of each
Closing Date Offered Employee, effective as of the Closing Date, whether or not
such individual accepts Buyer’s offer of employment, and any Closing Date
Offered Employee who accepts Buyer’s offer of employment (each a “Closing Date
Hired Employee”) shall become an employee of Buyer on the day following the
Closing Date. Any Employee who is not a Closing Date Offered Employee and who is
not an Oxygen Employee shall be hereinafter referred to as a “Leased Employee,”
and shall be so designated on Schedule 4.8(a)(ii). Buyer shall have no
obligation at any time to offer employment to, or to hire, any Leased Employees
or Oxygen Employees; however, Buyer may interview, offer employment to, and,
upon five (5) business days written notice to Seller, hire any such Leased
Employees and Oxygen Employees in its sole discretion upon terms and conditions
acceptable to Buyer, either during the Lease Term (as hereinafter defined) or
thereafter; provided, however, that Buyer may not hire any Oxygen Employee prior
to the end of the Interim Period described in Section 4.10. Seller shall
terminate the employment of any Leased Employee or Oxygen Employee who receives
such an offer from Buyer during the Lease Term, and such termination shall be
effective as of the day immediately prior to the effective date of Buyer’s offer
of employment. A Leased Employee or Oxygen Employee who accepts Buyer’s offer of
employment (each an “Additional Hired Employee,” and all such individuals
collectively with the Closing Date Hired Employees, the “Hired Employees”) shall
become an employee of Buyer on the date specified in Buyer’s offer effective the
day after such date of termination (a Hired Employee’s effective date of
employment with Buyer hereinafter the “Effective Hire Date”). Seller shall not
make competing offers or proposals, or directly or indirectly seek to induce any
Employees not to accept an offer of employment made by Buyer, or otherwise
interfere with Buyer’s rights under the foregoing provisions of this Section
4.8(a).


-19-

--------------------------------------------------------------------------------

  (b)       Employee Leasing; Independent Contractor.


  (i)        Leased Employees shall remain employees of Seller and act solely in
that capacity pursuant to this Section 4.8. Seller shall make available to Buyer
the Leased Employees to provide such services during the Lease Term (as
hereinafter defined) as Buyer, in its sole discretion, determines must be
performed with respect to the Purchased Assets and Buyer’s business (“Services”)
during the transition period of the Lease Term until Buyer’s own employees are
capable of performing such Services.


  (ii)        Seller shall be an independent contractor for all purposes in
leasing such Leased Employees and providing Services to Buyer pursuant to this
Section 4.8 and shall not be considered or permitted to be an agent, servant,
joint venturer or partner of Buyer. Similarly, at no time shall Buyer be a
co-employer or joint employer of the Leased Employees, and all persons
furnished, used, retained, or hired by or on behalf of Seller shall at all times
be considered to be solely the employees of Seller.


  (iii)        Buyer shall have the right to provide day-to-day technical
direction of the Leased Employees solely in connection with the Leased
Employees’ provision of the Services. Notwithstanding the foregoing, it is the
intent of the parties that (i) Leased Employees continue to be employed solely
by Seller, continue to administratively report to Seller for purposes of
payroll, employee benefits (except as otherwise expressly set forth in Section
4.8(g)) and other administrative matters, and continue to be subject to Seller’s
employment policies and procedures; and (ii) Buyer shall have no authority to
terminate, discipline, counsel, review, evaluate, pay, provide employee benefits
(except as specifically set forth in Section 4.8(g)) to or otherwise affect the
employment relationship between the Leased Employees and Seller, and shall not
in any case be considered to be an employer of such Leased Employees or to
assume responsibilities or obligations of an employer. Seller shall ensure that
the Services are performed in a manner consistent with the manner in which such
Services were performed prior to the Closing Date, and at a level consistent
with that prevailing in Buyer’s industry for such Services.


  (iv)        Upon receipt of a verbal or written complaint from Buyer
specifying that a Leased Employee has worked or reported for work under the
influence of alcohol or unauthorized drugs or controlled substances or has
violated any Law or policy of Buyer, Seller shall take prompt corrective action
and, if requested to do so by Buyer, shall remove the person as a Leased
Employee.


  (c)       Term of Leasing Agreement. Seller shall commence providing Leased
Employees to Buyer on the Closing Date, and shall continue to provide such
Leased Employees until the earlier of: (i) The effective date specified in a
written notice from Buyer to Seller stating that Buyer no longer requires Leased
Employees to be provided; or (ii) Six (6) months after the Closing Date (the
“Lease Term”).


  (d)       Compensation and Benefits; Seller Obligations.


  (i)        Upon request and delivery of evidence of payment by Seller, Buyer
shall reimburse Seller amounts that have been paid by Seller for severance in
accordance with Schedule 4.8(d) to Employees who are terminated by Seller but do
not become Hired Employees, in an aggregate amount up to but not to exceed
$340,459.82 plus an amount equal to the employer-portion of the actual FICA tax
imposed on such severance. To the extent that the total amount paid or payable
by Seller for severance in accordance with Schedule 4.8(d) or otherwise exceeds
$340,459.82 plus the FICA amounts as set forth in the preceding sentence, such
payments shall be the sole responsibility of Seller and shall not be reimbursed
by Buyer. Other than the foregoing payment, Seller shall be solely responsible
for any Liabilities (A) relating to compensation (including severance) earned by
Employees (including Employees who become Hired Employees) through the Closing
Date or with respect to Leased Employees, through the expiration of the Lease
Term, and (B) relating to the Benefit Plans.


  (ii)        Following the Closing Date, Seller shall be solely responsible for
paying compensation and providing employee benefits (except as otherwise
expressly set forth in Section 4.8(g)) to each Leased Employee until immediately
prior to the Leased Employee’s Effective Hire Date or until the Leased
Employee’s employment with Seller is terminated. Such compensation shall be paid
by Seller at the rate specified in Schedule 2.18, and such employee benefits
shall be provided in accordance with the terms of the Benefit Plans in effect as
of the Closing Date. Seller and Buyer agree that Buyer is not adopting,
continuing or assuming any Liability relating to compensation paid to any Leased
Employees at any time with respect to their employment with Seller, or relating
to the Benefit Plans, and that Buyer’s sole obligation under this Section 4.8 is
to pay Seller the Leasing Fee (as hereinafter defined) subject to the terms and
conditions of this Section 4.8.


-20-

--------------------------------------------------------------------------------

  (iii)        Seller shall take all actions necessary, including adoption of
any necessary amendments or modifications prior to the Closing Date, to ensure
that none of the Hired Employees are entitled to receive severance benefits
under any Benefit Plan that provides such benefits.


  (iv)        Within five (5) days after the Closing Date, Seller shall issue
notices pursuant to the Worker Adjustment Retraining Notification Act (“WARN”)
to all of the Leased Employees. Except for Liabilities that arise as a result of
Seller’s failure to provide effective WARN notices to Leased Employees as
required herein, to the extent that any Liabilities or payments under the WARN
Act or any similar provision of Law arise as a consequence of the transactions
contemplated by this Agreement, Buyer shall be responsible for any of those
Liabilities or payments. Seller shall not terminate the employment of any of the
Leased Employees within sixty (60) days of the date on which WARN Notice is
given, except for cause and with advance notice to Buyer; provided, however,
that Buyer shall not terminate the Lease Term prior to the expiration of such
sixty (60) day period.


  (e)       Insurance.


  (i)        Throughout the term described in Section 4.8(c), Seller shall
maintain a policy or policies of insurance for each type of coverage and with
the minimum limits stated below:


  (1)       Comprehensive General Liability Insurance: Seller shall provide
comprehensive general liability insurance, including broad form contractual
coverage, insuring against liability arising out of or based upon any act or
omission of Seller, its respective officers, directors, or employees. Such
insurance shall provide coverage to a limit of not less than that in effect as
of the Closing Date, and shall specifically name Buyer as an “additional
insured.”


  (2)       Umbrella Policy: Seller shall maintain an umbrella insurance policy
with a coverage limit of not less than that in effect as of the Closing Date.


  (3)       Workers’ Compensation Insurance. Seller shall maintain workers’
compensation insurance coverage for each of Seller’s employees consistent with
the coverage in effect for Employees immediately prior to the Closing Date.


  (ii)        Seller shall present proof of such insurance coverage to Buyer
prior to the commencement of the term of this Section 4.8 for Buyer and at any
time thereafter upon Buyer’s request. Seller agrees to authorize Buyer to obtain
information relating to Seller’s insurance coverage directly from Seller’s
insurers.


  (f)       Seller’s 401(k) Plan. Without limiting the generality of this
Section 4.8, Seller and Buyer expressly agree that Buyer will not adopt,
maintain or assume in any way the 401(k) Plan of Seller. Seller shall take all
necessary and appropriate steps to terminate such 401(k) Plan effective on
Closing Date and to fully vest the account balances of all participants in such
Plan. Buyer shall have no Liability whatsoever to Employees or former employees
of Seller with respect to retirement benefits for service with Seller, whether
or not such employees are offered employment by, or become employees of, Buyer.
Seller will make employer matching contributions to the accounts of all
Employees under the 401(k) Plan of Seller for that portion of the plan year in
which the Closing Date occurs during which such Employees were eligible to
receive an employer matching contribution without regard to any requirement that
the Employee be employed on any particular date or earn any minimum number of
hours of service to receive such contribution; ; provided, however, that Seller
shall not make any contributions (whether employer matching contributions or
employee deferrals) to the Seller’s 401(k) Plan relating to Employee
compensation that is earned with respect to the period following the Closing
Date. As soon as practicable following the Closing Date, Seller shall cause the
account balances of all participants under the 401(k) Plan of Seller to be
distributed in accordance with applicable Law.


  (g)       Health Plan Obligations. On the Closing Date, Buyer shall assume
ownership of and responsibility for payment of the premiums with regard to that
health benefit insurance policy issued by United Healthcare and listed as an
Assumed Contract under Schedule 1.1(e) (the “Health Policy”). Notwithstanding
the foregoing, and with respect to the period up to and including the Closing
Date, Seller shall retain sole responsibility for any and all Liabilities
(including but not limited to payment of premiums for the Health Policy), and
shall not allow the Health Policy to lapse or otherwise terminate for any reason
without the express written agreement of Buyer. In addition, up to and including
the Closing Date, Seller shall retain responsibility for compliance with the
group health benefit continuation requirements of Sections 601 through 609 of
ERISA and Sections 162(k) and 4980B of the Code with respect to all “group
health plans” as that term is defined by ERISA, whether or not such group health
plan represents an Assumed Contract. Seller shall also be responsible for and
shall ensure its group health plans comply with the notice and coverage
certification requirements of Section 701 of ERISA and Section 9801 of the Code.


-21-

--------------------------------------------------------------------------------

  (h)       Seller Compliance with Law. As it relates to the Employees and their
employment with Seller, including any services of Leased Employees provided
pursuant to this Section 4.8, Seller shall comply with all applicable Laws,
including the Code, ERISA, FICA, the Occupational Safety and Health Act, Fair
Labor Standards Act, and any other Laws relating to employees, employment,
employee benefits, employment taxes (including withholding and reporting
obligations) and mandatory insurance under workers’ compensation or disability
insurance.


  (i)       Payment and Billing for Services Rendered by Seller.


  (i)        Buyer shall pay a fee to Seller equal to the aggregate amount of
compensation paid by Seller to the Leased Employees, and for Seller’s aggregate
out-of-pocket costs for providing employee benefits under the Benefit Plans to
Leased Employees (including, without limitation, expenses incurred by Seller
pursuant to Sections 4.8(d)(ii) and 4.8(e), but excluding amounts for severance
in excess of $340,459.82 and related FICA amounts as provided in Section
4.8(d)(i)), in each case solely with respect to the period of the Lease Term and
a period up to but not to exceed thirty (30) days thereafter if and to the
extent reasonably necessary for the ordinary wind-up of Seller (the “Leasing
Fee”). The Leasing Fee shall include the (i) employer contribution of Seller to
the Benefit Plans on behalf of the Leased Employees, including the employer
portion of premium costs for providing insured welfare benefits, (ii) fees and
expenses paid to any third party administrators and service providers for their
services provided to the Benefit Plans during the Lease Term; and (iii)
compensation paid to and reasonable costs incurred by Seller for up to but not
to exceed thirty (30) days after the Lease Term if and to the extent reasonably
necessary for the ordinary wind-up of Seller and only with respect to a type and
amount of Leased Employees reasonably required for the ordinary wind-up of
Seller. Notwithstanding the foregoing, including the provisions of Section
4.8(g), Buyer shall not be required to pay the Leasing Fee or any portion
thereof attributable to costs, fees, expenses, taxes, damages, penalties or
other obligations (A) that relate to Liability for compensation or for Benefit
Plans related to the period prior to the Closing Date, whether or not such
Liability has been disclosed by Seller to Buyer pursuant to this Agreement, (B)
that arise because of Seller’s noncompliance with the terms of any Benefit Plan
or applicable Law, or (C) that arise because of Seller’s breach of its covenants
under this Agreement.


  (ii)        From time to time at reasonable intervals, as Seller incurs a
Leasing Fee, Seller shall deliver an invoice to Buyer with respect to the amount
of the Leasing Fee due for such interval and detailing such Leasing Fee. Buyer
shall pay the invoice, except for any amounts reasonably disputed by Buyer,
promptly after Buyer’s receipt thereof.


  (iii)        In the event that Buyer reasonably disputes any amount on the
invoice, Buyer shall notify Seller in writing within ten (10) days immediately
following Buyer’s receipt of the invoice setting forth the reasons Buyer is
disputing the invoice. The dispute shall thereafter be resolved in the same
manner as Disputed Losses are resolved pursuant to Section 6.6 of this
Agreement.


  (iv)        Seller shall maintain complete and accurate payroll, accounting
and other records, in accordance with generally accepted accounting practices
and applicable Law, to substantiate Seller’s charges for the Leasing Fee and
Seller’s compliance with the terms of this Agreement. Seller shall retain such
records for a period of at least two years from the date of final payment of the
Leasing Fee. For purposes of ensuring compliance with this Agreement and for
other reasonable purposes in connection with the transactions contemplated by
this Agreement, Buyer will have the right, upon reasonable notice and during
normal business hours, to inspect, examine and take extracts from, or make
copies of, such books and records maintained by Seller.


4.9 Bulk Sales. The parties hereby waive compliance with any state Bulk Transfer
Act or similar state bulk sales law, to the extent applicable to the
transactions contemplated by this Agreement. Seller shall indemnify Buyer, as a
Retained Liability, with respect to any Liabilities based upon, arising out of
or resulting from such waiver (except that such indemnity obligation shall not
extend to any Liabilities that are expressly included in the Assumed
Liabilities).


4.10 Interim Arrangement for Oxygen-Related Services. During that period of time
between the Closing Date and the date on which Ancillary Management Solutions,
Inc. becomes a certified medical supply and equipment vendor for the Wisconsin
Medicaid program (the “Interim Period”), Seller agrees to provide or arrange the
sale or rental, as appropriate, of Oxygen-Related Services to any full
assignment customers (either existing or new). Buyer shall use commercially
reasonable efforts to have Ancillary Management Solutions, Inc. certified as a
medical supply and equipment vendor by the Wisconsin Medicaid program in a
timely manner. Seller shall rent from Buyer the equipment and purchase from
Buyer the supplies necessary to perform its obligations under this Section.
Buyer shall charge Seller for such equipment and supplies an amount equal to the
amount reimbursed by Wisconsin Medicaid for such Oxygen-Related Services net any
costs actually incurred by Seller in providing such Oxygen-Related Services.
Revenue generated from Oxygen-Related Services for Seller’s full assignment
customers shall be the sole property of Seller and shall not be counted towards
the Additional Purchase Price provided for in Section 1.4. Seller shall receive
a credit towards the Gross Revenues of Existing Customers or


-22-

--------------------------------------------------------------------------------

the Gross Revenues of New Customers, as appropriate, for (i) any such equipment
rented and supplies purchased from Buyer pursuant to this Section during the
Measurement Period and (ii) any costs actually incurred by Seller in providing
such Oxygen-Related Services during the Measurement Period. Buyer and Seller
agree that during the Interim Period Seller shall be solely responsible for the
provision of Oxygen-Related Services, including without limitation, (i) the
provision of Oxygen-Related Services in compliance with Health Care Laws; and
(ii) continued employment or contractual relationship with any staff necessary
for the provision of Oxygen-Related Services, including without limitation,
respiratory therapists (“Oxygen Employees”); provided,however, that Buyer, and
not Seller, shall be solely responsible and liable for any act or omission of
Buyer and its employees, agents, officers and directors. In the event that
Seller requires the use of any assets or the services of any Hired Employees or
Leased Employees to fulfill its obligations hereunder, Seller shall enter into a
separate agreement with Buyer to use such assets, Hired Employees or Leased
Employees with the associated cost being ultimately passed through to Buyer.
During the Interim Period, Buyer shall make available to Seller the same
computer systems, procedures, information gathering systems and delivery
services as are currently in place and used by Seller for the provision of
Oxygen-Related Services. At the end of the Interim Period, any Oxygen Employees
shall be treated in the same manner as employees generally in Section 4.8.



ARTICLE V
CLOSING DELIVERIES

5.1 Closing Deliveries of Seller and Shareholder. At the Closing, Seller and
Shareholder shall deliver to Buyer:


  (a)        a Bill of Sale reasonably satisfactory in form to Buyer and duly
executed by Seller, assigning and transferring to Buyer all of Seller’s right,
title and interest in and to the Purchased Assets;


  (b)        an Assignment and Assumption Agreement reasonably satisfactory in
form to Buyer and duly executed by Seller under which Buyer assumes the Assumed
Liabilities;


  (c)        executed employment and noncompetition agreements in the form of
Exhibit 5.1(c) from the Hired Employees set forth on Schedule 5.1(c);


  (d)        payoff and estoppel letters and releases evidencing discharge,
removal and termination of the Liens identified on Schedule 5.1(d), in form and
substance reasonably satisfactory to Buyer, which shall be effective at or prior
to the Closing subject solely to payment by Buyer of the payoff amounts set
forth therein;


  (e)        certified copies of resolutions duly adopted by Seller’s Board of
Directors and shareholders, as necessary, evidencing the taking of all corporate
action necessary to authorize the execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby;


  (f)        a duly executed Third Amendment to that certain Commercial Lease
dated September 1, 1992, between AMPMSC, L.P. an Indiana limited partnership, as
Landlord, and Seller, as Tenant, as amended by First Amendment to Commercial
lease dated March 25, 1998; as amended by Second Amendment to Commercial Lease
dated June 15, 2003, for the property located at 6352 Airway Drive,
Indianapolis, Indiana; and


  (g)        an executed Employment Agreement and Restrictive Covenant in the
form of Exhibit 5.1(g) from Kirk Woodcock.


5.2 Closing Deliveries of Buyer. At the Closing, Buyer shall deliver to Seller
and/or Shareholder:


  (a)        an Assignment and Assumption Agreement reasonably satisfactory in
form to Seller, under which Buyer assumes the Assumed Liabilities;


  (b)        immediately available funds in the amount of $11,543,501 to an
account designated by Shareholder and immediately available funds in the amount
of $148,326 to Account Number 765-2054136 at Fifth Third Bank;


  (c)        immediately available funds in the amount of $8,108,173.24 to Fifth
Third Bank in satisfaction of the payoff letter identified in Section 5.1(e);


  (d)        immediately available funds (i) to Kirk Woodcock in the amount set
forth in his Employment Agreement and Restrictive Covenant and (ii) to those
Hired Employees set forth on Schedule 5.1(c) in the respective amounts set forth
opposite to their names on Schedule 5.1(c).


-23-

--------------------------------------------------------------------------------


ARTICLE VI
INDEMNIFICATION

6.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:


  (a)        “Buyer Indemnified Party” shall mean the Buyer and its Affiliates.


  (b)        “Buyer Losses” shall mean any and all Losses incurred by a Buyer
Indemnified Party as a result of, based upon or arising out of (i) any Retained
Liability, (ii) a breach of any of the representations or warranties of Seller
or Shareholder set forth in this Agreement or in any document or agreement made
or executed by Seller or Shareholder pursuant to this Agreement, (iii) a breach
of any of the covenants and agreements of Seller or Shareholder (except to the
extent such covenants and agreements are waived by Buyer pursuant to the terms
of this Agreement) set forth in this Agreement or in any document or agreement
made or executed by Seller or Shareholder pursuant to this Agreement and (iv)
other than the Assumed Liabilities, the operation of Seller’s businesses and the
employment of Seller’s employees prior to the Closing Date.


  (c)        “Indemnifiable Loss” shall mean any Loss for which an Indemnitee is
entitled to be indemnified under this Article VI.


  (d)        “Indemnitee” shall mean a Person entitled (or a Person asserting it
is entitled) to indemnification under this Article VI.


  (e)        “Indemnitor” shall mean a party obligated (or a Person that an
Indemnitee asserts is obligated) to indemnify, defend and hold harmless another
party under this Article VI.


  (f)        “Loss” shall mean any direct or indirect demand, claim, payment or
failure to receive payment, obligation, action or cause of action, assessment,
loss, liability, damage, diminution in value, cost or expense, including without
limitation, penalties, interest on any amount payable to a third party as a
result of the foregoing, and any legal or other expense reasonably incurred in
connection with investigating or defending any claim or action, whether or not
resulting in any liability.


  (g)        “Seller Indemnified Party” shall mean the Seller and its
Affiliates.


  (h)        “Seller Losses” shall mean any Loss incurred by a Seller
Indemnified Party as a result of, based upon or arising out of (i) a breach of
any of the representations or warranties of Buyer set forth in this Agreement or
in any document or agreement made or executed by Buyer pursuant to this
Agreement, (ii) a breach of any of the covenants and agreements of Buyer (except
to the extent such covenants and agreements are waived by Seller pursuant to the
terms of this Agreement) set forth in this Agreement or in any document or
agreement made or executed by Buyer pursuant to this Agreement, including any
payment obligation of Buyer set forth in Article I of this Agreement, (iii) any
Assumed Liability, (iv) any claim by any Leased Employee arising out of relating
to any act or omission by Buyer or any employee or agent of Buyer (unless such
act or omission on which such claim was based was expressly authorized by
Seller) in connection with Buyer’s solicitation, hire, or failure to hire any
Leased Employee or other activities alleged to have violated any Laws governing
the hiring, interviewing, or selection of employees or potential employees; and
(v) any claim by any Leased Employee arising out of or relating to any act or
omission (unless such act or omission was expressly authorized by Seller) in
connection with a Leased Employee’s relationship with Buyer after the Closing
Date, including, without limitation, with respect to any: (a) alleged
discriminatory treatment of such Leased Employee on the basis of race, age,
national origin, sex, religion, pregnancy, military status, sexual orientation
or actual or perceived disability; or (b) alleged work-related injury, illness
or death incurred after the Closing Date arising from or in connection with the
tortuous conduct of Buyer or any employee, agent or subcontractor of Buyer.


6.2 Indemnity by Seller and Shareholder. Seller and Shareholder, jointly and
severally, agree, to the fullest extent permitted by Law, to indemnify, defend,
and hold harmless any and all Buyer Indemnified Parties from and against any and
all Buyer Losses.


6.3 Indemnity by Buyer and PSS. Buyer and PSS jointly and severally agree, to
the fullest extent permitted by Law, to indemnify, defend, and hold harmless any
and all Seller Indemnified Parties from and against any and all Seller Losses.


6.4 Limitations.


  (a)        An indemnification claim based upon Sections 6.1(b)(ii) or
6.1(h)(i) (other than due to a breach of a representation or warranty contained
in Sections 2.2, 2.8, 2.9(c) (first sentence), 2.23, 2.24, 2.25, 2.26, 2.27 and
3.2 of this Agreement) shall be subject to the following limitations:


-24-

--------------------------------------------------------------------------------

  (i) Such claims must be initiated by delivery of a Loss Notice within two (2)
years following the Closing Date.


  (ii)        The Buyer Indemnified Parties may recover (A) only to the extent
Buyer Losses in the aggregate have exceeded $100,000 (the “Threshold Amount”)
(in each case, without regard to any qualifications or limitations regarding
materiality or Material Adverse Effect contained in the applicable
representation or warranty) and (B) only up to an aggregate amount of (x)
$5,000,000 plus (y) amounts paid to Seller pursuant to Sections 1.4 and 1.5 of
this Agreement (the “Maximum Amount”). After the aggregate of all such Buyer
Losses suffered or incurred by the Buyer Indemnified Parties exceeds the
Threshold Amount (in each case, without regard to any qualifications or
limitations regarding materiality or Material Adverse Effect contained in the
applicable representation or warranty), Seller and the Shareholder shall be
obligated to indemnify the Buyer Indemnified Parties for all such Buyer Losses
that are in excess of the Threshold Amount; provided that the Threshold Amount
shall not be counted as a claim applying against the Maximum Amount.


  (iii)        The Seller Indemnified Parties may recover (A) only to the extent
Seller Losses in the aggregate have exceeded the Threshold Amount and (B) only
up to the Maximum Amount. After the aggregate of all such Seller Losses suffered
or incurred by the Seller Indemnified Parties exceeds the Threshold Amount,
Buyer shall be obligated to indemnify the Seller Indemnified Parties for all
such Seller Losses that are in excess of the Threshold Amount; provided that the
Threshold Amount shall not be counted as a claim applying against the Maximum
Amount.


  (b)        For an indemnification claim based upon Section 6.1(b)(i) or (iv)
or Section 6.1(h)(iii), (iv) or (v), the Buyer Indemnified Parties and the
Seller Indemnified Parties, respectively, may recover only up to an amount
which, together with any amounts recovered by such parties for the claims
addressed in Section 6.4(a), do not exceed the Maximum Amount.


6.5 Notice of Claim. If the Indemnitee incurs an Indemnifiable Loss, or, subject
to Section 6.7, should the Indemnitee negotiate a proposed settlement in
satisfaction of a potential Indemnifiable Loss, it shall promptly provide
written notice to Indemnitor stating in reasonable detail the nature and amount
of such Indemnifiable Loss or potential Indemnifiable Loss (a “Loss Notice”). If
Indemnitor disputes the amount sought under any such Loss Notice or otherwise
disputes the right of the Indemnitee to be indemnified hereunder, it shall
provide the Indemnitee a written notice objecting to such claim for
indemnification within twenty (20) days of the date any such Loss Notice is
received by the Indemnitor (a “Protest Notice”). If no Protest Notice is
received by the Indemnitee within twenty (20) days from the date on which any
Loss Notice is received by the Indemnitor, then such failure to timely object
pursuant to a Protest Notice shall constitute a final and binding acceptance by
the Indemnitee of its obligation to indemnify, defend and hold harmless the
Indemnitee from the Losses described in the Loss Notice under this Article VI.


6.6 Procedure With Respect to Disputed Indemnifiable Loss. If Indemnitor and the
Indemnitee are unable to resolve a Loss Notice with respect to which the
Indemnitee has received a Protest Notice (a “Disputed Loss”) within thirty days
of the date the Indemnitee receives the Protest Notice, then such Disputed Loss
shall be submitted to arbitration in the venue of Marion County, Indiana, if the
Indemnitee is a Seller Indemnified Party, or Duval County, Florida, if the
Indemnitee is a Buyer Indemnified Party, in accordance with the then-current
commercial arbitration rules of the American Arbitration Association. If a
Disputed Loss is to be arbitrated, the Indemnitor and the Indemnitee shall
select one arbitrator in accordance with the then-current commercial arbitration
rules of the American Arbitration Association. Any decision of the arbitrator
shall be deemed conclusive and each party shall be deemed to have waived any
rights to appeal therefrom. The parties shall attempt in good faith to reach a
resolution of a Disputed Loss, whether by agreement of the parties or by
arbitration, within sixty (60) days of the date of the Protest Notice in regard
to which the dispute relates. Each party shall bear their own legal fees and
related expenses incurred in connection with the arbitration proceedings.


6.7 Survival. All representations and warranties contained in this Agreement or
in any certificate delivered pursuant to this Agreement shall survive the
Closing for a period of two (2) years notwithstanding any investigation
conducted with respect thereto or any knowledge acquired as to the accuracy or
inaccuracy of any such representation or warranty; provided, however, that the
representations and warranties contained in Sections 2.2, 2.8, 2.9(c) (first
sentence), 2.15, 2.23, 2.24, 2.25, 2.26, 2.27 and 3.2 shall survive the Closing
and shall remain in full force and effect until the expiration of all statutes
of limitations related thereto. No investigation by or provision of information
to any Buyer Indemnified Party shall relieve Seller or Shareholder of any
liability under this Agreement.


6.8 Access. With respect to any third party claims with respect to which an
Indemnifiable Loss has been asserted, each party hereto, as may reasonably be
related to any such claim, shall provide access to the Representatives of the
other parties during normal business hours to all Assets, personnel, books,
records (including Tax records), Contracts and all of the business records of
such party and will furnish to such other parties copies of all such documents
as may be reasonably requested at the requesting party’s expense.


-25-

--------------------------------------------------------------------------------


ARTICLE VII
MISCELLANEOUS

7.1 Definitions.


  (a)        Except as otherwise provided herein, the capitalized terms set
forth below shall have the following meanings:


          “Affiliate”of a Person shall mean: (i) any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person; (ii) any officer, director, partner,
employer, or direct or indirect beneficial owner of any 10% or greater equity or
voting interest of such Person; or (iii) any other Person for which a Person
described in clause (ii) acts in any such capacity.


          “Assets”of a Person shall mean all of the assets, properties,
businesses and rights of such Person and its Subsidiaries of every kind, nature,
character and description, whether real, personal or mixed, tangible or
intangible, accrued or contingent, including without limitation any assets
relating to or utilized in such Person’s business, directly or indirectly, in
whole or in part, whether or not carried on the books and records of such
Person, and whether or not owned in the name of such Person or any Affiliate of
such Person and wherever located.


          “Code”or “Internal Revenue Code” shall mean the Internal Revenue Code
of 1986, as amended, and the rules and regulations promulgated thereunder.


          “Consent”shall mean any consent, approval, authorization, clearance,
exemption, waiver, or similar affirmation by any Person pursuant to any
Contract, Law, Order, or Permit.


          “Contract”shall mean any written or oral agreement, arrangement,
authorization, commitment, contract, indenture, instrument, lease, obligation,
plan, practice, restriction, understanding or undertaking of any kind or
character, or other document to which any Person is a party or that is binding
on any Person or its capital stock, Assets or business.


          “Default”shall mean (i) any breach or violation of or default under
any Contract, Order or Permit, (ii) any occurrence of any event that with the
passage of time or the giving of notice or both would constitute a breach or
violation of or default under any Contract, Order or Permit, or (iii) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase, or impose any Liability
under, any Contract, Order or Permit.


          “ERISA”shall mean the Employee Retirement Income Security Act of 1974,
as amended.


          “Environmental Laws” shall mean all Laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata), including the
Comprehensive Environmental Response Compensation and Liability Act, as amended,
42 U.S.C. 9601 et seq. (“CERCLA”), the Resource Conservation and Recovery Act,
as amended, 42 U.S.C. 6901 et seq. (“RCRA”), and other Laws relating to
emissions, discharges, releases or threatened releases of any Hazardous
Substance, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of any Hazardous
Substance.


          “Exhibits”shall mean the Exhibits so marked, copies of which are
attached to this Agreement. Such Exhibits are hereby incorporated by reference
herein and made a part hereof, and may be referred to in this Agreement and any
other related instrument or document without being attached hereto.


          “GAAP”shall mean generally accepted accounting principles,
consistently applied during the periods involved.


          “Health Care Laws” shall mean any state or federal law impacting the
Business, including without limitation, the federal Anti-Kickback Statute, 42
U.S.C. §1320a-7b, the Civil Money Penalty Law, 42 U.S.C. §1320a-7a, the Ethics
in Patient Referral Act, 42 U.S.C. §1399nn, the civil False Claims Act, 31
U.S.C. §§3729-3733, Wisconsin Statutes §49.49 (Medical Assistance Offenses),
Wisconsin Statutes §448.08 (Fee Splitting, etc.), and coverage laws, rules and
determinations issued by the Centers for Medicare & Medicaid Services (“CMS”)
and/or CMS’s contractors.


-26-

--------------------------------------------------------------------------------

          “Information Technology” means telecommunications equipment, computer
equipment, software programs, hardware and software documentation, databases,
and other technology, including all ownership, leasehold, and licensed rights to
same.


          “Intellectual Property” shall mean the copyrights, patents,
trademarks, service marks, service names, tradenames, applications therefor,
technology rights and licenses, computer software (including, without
limitation, any source or object codes therefor or documentation relating
thereto), trade secrets, franchises, know-how, inventions and other intellectual
property rights of a Person.


          “IRS”shall mean the United States Internal Revenue Service.


          “Law” shall mean any code, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute applicable to a
Person or its Assets, capital stock or other securities, Liabilities or
business, including those promulgated, interpreted or enforced by any Regulatory
Authority.


          “Liability”shall mean any direct or indirect, primary or secondary,
liability, indebtedness, obligation, penalty, cost or expense (including costs
of investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary course of
business) of any type, whether accrued, absolute or contingent, liquidated or
unliquidated, matured or unmatured, or otherwise.


          “Lien”shall mean any conditional sale agreement, default of title,
easement, encroachment, encumbrance, hypothecation, infringement, lien,
mortgage, pledge, reservation, restriction, security interest, title retention
or other security arrangement, or any adverse right or interest, charge, or
claim of any nature whatsoever of, on, or with respect to any Asset, other than
Liens for current property Taxes not yet due and payable.


          “Litigation”shall mean any action, suit, arbitration, cause of action,
claim, complaint, criminal prosecution, demand letter, governmental or other
examination or investigation, hearing, inquiry, administrative or other
proceeding, or notice (written or oral) by any Person alleging potential
Liability or requesting information relating to or affecting a party, its
business, its Assets (including Contracts related to it), or the transactions
contemplated by this Agreement.


          “Material Adverse Effect” shall mean an event, change or circumstance
that, individually or together with any other event, change or circumstance, has
or could reasonably be expected to have a material adverse impact on (i) the
business, operations, Assets, Liabilities, financial condition, prospects or
results of operations of Seller, or (ii) the ability of Seller or Shareholder to
perform their respective obligations under this Agreement or to consummate the
transactions contemplated by this Agreement; provided that a Material Adverse
Effect shall not include any event, change or circumstance resulting from
changes in the economy in general which do not have a disproportionate effect on
the Target or its business, operations, Assets, Liabilities, financial
condition, prospects or results of operations.


          “Order”shall mean any administrative decision or award, decree,
injunction, judgment, order, quasi-judicial decision or award, ruling, or writ
of any federal, state, local or foreign or other court, arbitrator, mediator,
tribunal, administrative agency or Regulatory Authority.


          “Oxygen-Related Services” shall mean the provision of oxygen and any
services, equipment and supplies necessary to support the delivery of oxygen as
supplied by Seller prior to the Closing.


          “Permit”shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, easement, filing, franchise, license,
notice, permit, or right to which any Person is a party or that is or may be
binding upon or inure to the benefit of any Person or its securities or other
ownership interests, Assets or business.


          “Person”shall mean a natural person or any legal, commercial or
governmental entity, such as, but not limited to, a corporation, general
partnership, joint venture, limited partnership, limited liability company,
trust, business association, group acting in concert, or any person acting in a
representative capacity.


          “Regulatory Authorities” shall mean, collectively, all federal, state
and local regulatory agencies, authorities or other entities having jurisdiction
over any party hereto or any of its Subsidiaries.


          “Representative”shall mean any investment banker, financial advisor,
attorney, accountant, consultant, or other representative of a Person.


-27-

--------------------------------------------------------------------------------

          “Schedules”shall mean the Schedules so marked, copies of which are
attached to this Agreement. Such Schedules are hereby incorporated by reference
herein and made a part hereof, and may be referred to in this Agreement and any
other related instrument or document without being attached hereto.


          “Subsidiaries”shall mean all those corporations, partnerships,
associations, or other entities of which the entity in question owns or controls
50% or more of the outstanding equity securities either directly or through an
unbroken chain of entities as to each of which 50% or more of the outstanding
equity securities is owned directly or indirectly by its parent; provided, there
shall not be included any such entity acquired through foreclosure or any such
entity the equity securities of which are owned or controlled in a fiduciary
capacity.


          “Tax”or “Taxes” shall mean any federal, state, county, local, or
foreign taxes, charges, fees, levies, imposts, duties, or other assessments,
including income, gross receipts, excise, employment, sales, use, transfer,
license, payroll, franchise, severance, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duties, capital
stock, paid-up capital, profits, withholding, Social Security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
the United States or any state, county, local or foreign government or
subdivision or agency thereof, including any interest, penalties, and additions
imposed thereon or with respect thereto, and including any transferee or
secondary liability in respect of any tax (whether imposed by law, contractual
agreement or otherwise) and any liability in respect of any tax as a result of
being a member of any affiliated, consolidated, combined, unitary or similar
group.


          “Tax Return” means any return, declaration, report, statement and
other document required to be filed in respect of Taxes, and any claims for
refunds of Taxes, including and any amendments or supplements to any of the
foregoing.


          “Undisclosed Liabilities” shall mean any Liability of Seller as of the
indicated date, that is not fully reflected or reserved against in August 31,
2004 balance sheet in the Financial Statements.


          (b)        In addition to the terms defined in Section 7.1(a) above,
the terms set forth below shall have the meanings ascribed thereto in the
referenced sections:


401(k) Retirement Plan - Section 4.8
Acquisition - Section 1.1
Active Buying Customer - Section 1.4(a)
Additional Hired Employee - Section 4.8(a)
Allocable Consideration - Section 1.9
Allocation Schedule - Section 1.9
Assumed Contracts - Section 1.1(e)
Assumed Liabilities - Section 1.6
Benefit Plans - Section 2.21
Business - Preamble
Buyer Indemnified Party - Section 6.1(a)
Buyer Losses - Section 6.1(b)
Buyer Working Capital Statement - Section 1.5(c)
Certifications - Section 2.23
Closing - Section 1.2
Closing Date - Section 1.2
Closing Date Hired Employee - Section 4.8(a)
Closing Date Offered Employee - Section 4.8(a)
Disputed Loss - Section 6.6
Effective Hire Date - Section 4.8(a)
Employees - Section 2.18
Environmental Litigation - Section 2.15(a)
ERISA Affiliate - Section 2.21
ERISA Plan - Section 2.21
FASB 5 - Section 2.16
HIPAA - Section 2.26
Hired Employees - Section 4.8(a)
Indemnifiable Loss - Section 6.1(c)
Indemnitee - Section 6.1(d)
Indemnitor - Section 6.1(e)
Interim Financial Statements - Section 2.4(a)
Interim Period - Section 4.10
Large Customers - Section 2.22
Large Suppliers - Section 2.22
Leasing Fee - Section 4.8(i)
Lease Term - Section 4.8(c)
Loss - Section 6.1(f)
Measurement Period - Section 1.4(a)
Oxygen Employees - Section 4.10
Payors - Section 2.23
Prohibited Business - Section 4.7
Purchased Assets - Section 1.1
Purchased Inventory - Section 1.1(b)
Purchase Price - Section 1.3
Remuneration - Section 2.25
Retained Assets - Section 1.8
Retained Liabilities - Section 1.7
Revenue Statement - Section 1.4(b)
Revised Allocation Schedule - Section 1.9
Seller Indemnified Party - Section 6.1(g)


-28-

--------------------------------------------------------------------------------

401(k) Retirement Plan - Section 4.8
Working Capital at Closing - Section 1.5(e)
Financial Statements - Section 2.4(a)
Gross Revenues of Existing Customers - Section 1.4(a)
Gross Revenues of New Customers - Section 1.4(a)
Health Policy - Section 4.8(g)
 
 
  HIPAA - Section 2.26
Seller Losses - Section 6.1(h)
Seller's COBRA and HIPAA Obligations - Section
4.8(g)
Services - Section 4.8(b)
Total Revenue - Section 1.4(a)
WARN - Section 4.8(d)
Working Capital at Closing - Section 1.5(a)
Year-End Financial Statements - Section 2.4(a)




  (c)        Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.”


7.2 Expenses. Each of the parties hereto shall bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated hereunder.


7.3 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement between the parties hereto with respect to the
transactions contemplated hereunder and supersedes all prior arrangements or
understandings with respect thereto, written or oral. Nothing in this Agreement,
expressed or implied, is intended to confer upon any Person, other than the
parties hereto or their respective successors, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, other than as
provided in Section 7.6 of this Agreement.


7.4 Amendments. This Agreement may be amended only by a subsequent writing
signed by each of the parties hereto.


7.5 Waivers.


  (a)        Prior to or at the Closing, Buyer, acting through its Board of
Directors, chief executive officer or other authorized officer, shall have the
right to waive any Default in the performance of any term of this Agreement by
Seller, to waive or extend the time for the compliance or fulfillment by Seller
of any and all of its obligations under this Agreement, and to waive any or all
of the conditions precedent to the obligations of Buyer under this Agreement,
except any condition which, if not satisfied, would result in the violation of
any Law. No such waiver shall be effective unless in writing signed by a duly
authorized officer of Buyer.


  (b)        Prior to or at the Closing, Seller, acting through its Shareholder
or manager(s), shall have the right to waive any Default in the performance of
any term of this Agreement by Buyer, to waive or extend the time for the
compliance or fulfillment by Buyer of any and all of their obligations under
this Agreement, and to waive any or all of the conditions precedent to the
obligations of Seller under this Agreement, except any condition which, if not
satisfied, would result in the violation of any Law. No such waiver shall be
effective unless in writing signed by a duly authorized officer of Seller.


  (c)        The failure of any party hereto at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same or any other provision of this
Agreement. No waiver of any condition or of the breach of any term contained in
this Agreement in one or more instances shall be deemed to be or construed as a
further or continuing waiver of such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.


7.6 Assignment. Except as expressly contemplated hereby, neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned by any
party hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties; provided that Buyer may assign its rights
hereunder to PPS and/or may assign its rights hereunder to secure its or PSS’
obligations under its or PSS’ lending arrangements, in either or both cases
without the consent of any other party hereto. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.


-29-

--------------------------------------------------------------------------------

7.7 Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered by hand, by facsimile
transmission, by registered or certified mail, postage pre-paid, or by courier
or overnight carrier, to the persons at the addresses set forth below (or at
such other address as may be provided hereunder), and shall be deemed to have
been delivered as of the date so delivered:


    Seller or Shareholder:
                              
                              
                              
                              

    Copy to Counsel:
                              
                              
                              
                              
                              

    Buyer:
                              
                              
                              
                              

    Copy to Counsel:
                              
                              
                              
                              
  Skoronski Corporation
  10762 Forest Lake Court
  Indianapolis, Indiana 46278
  Attention: Stephen M. Skoronski
  Facsimile: (317) 856-1328

  Bingham McHale LLP
  2700 Market Tower
  10 West Market Street
  Indianapolis, Indiana 46204
  Attention: Dwayne C. Isaacs, Esq.
  Facsimile: (317) 236-9907

  Gulf South Medical Supply, Inc.
  4345 Southpoint Boulevard
  Jacksonville, Florida 32216
  Attention: David Bronson
  Facsimile: (904) 332-3209

  Alston & Bird, LLP
  1201 West Peachtree Street
  Atlanta, Georgia 30309-3424
  Attention: Nils Okeson, Esq.
  Facsimile: (404) 881-7777




7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Florida.


7.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


7.10 Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.


7.11 Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.


7.12 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.


7.13 Further Assurances. Each party hereto covenants that at any time, and from
time to time, after the Closing Date, without additional consideration, it will
execute such additional instruments and take such actions as may be reasonably
requested by the other parties to confirm or perfect or otherwise to carry out
the intent and purposes of this Agreement.


-30-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed on its behalf on the day and year first above written.

   GULF SOUTH MEDICAL SUPPLY, INC.


   By:
   Title:




   PSS WORLD MEDICAL, INC.


   By:
   Title:




   SKORONSKI CORPORATION


   By:
   Title:




   SHAREHOLDER


                                              
   Stephen M. Skoronski


